 



EXHIBIT 10.47
 
$1,300,000,000
AMENDED AND RESTATED COMPETITIVE ADVANCE AND
REVOLVING CREDIT AGREEMENT,
Dated as of January 6, 2006,
among
PHH CORPORATION,
as Borrower,
PHH VEHICLE MANAGEMENT SERVICES INC.,
as Canadian Subsidiary Borrower,
THE LENDERS REFERRED TO HEREIN,
CITICORP USA, INC.,
as Syndication Agent,
THE BANK OF NOVA SCOTIA
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 



 

Table of Contents

                      Page
1.
  DEFINITIONS     1  
 
           
2.
  THE LOANS     17  
 
  SECTION 2.1. Commitments     17  
 
  SECTION 2.2. Loans     18  
 
  SECTION 2.3. Use of Proceeds     19  
 
  SECTION 2.4. Competitive Bid Procedure     19  
 
  SECTION 2.5. Revolving Credit Borrowing Procedure     22  
 
  SECTION 2.6. Canadian Revolving Borrowing Procedure     22  
 
  SECTION 2.7. Refinancings     23  
 
  SECTION 2.8. Fees     23  
 
  SECTION 2.9. Repayment of Loans; Evidence of Debt     24  
 
  SECTION 2.10. Interest on Loans     25  
 
  SECTION 2.11. Interest on Overdue Amounts     26  
 
  SECTION 2.12. Alternate Rate of Interest     26  
 
 
SECTION 2.13. Termination and Reduction of Commitments; Increase of Revolving
Commitments; Reallocation of        Commitments
    27  
 
  SECTION 2.14. Prepayment of Loans     29  
 
  SECTION 2.15. Eurocurrency Reserve Costs     30  
 
  SECTION 2.16. Reserve Requirements; Change in Circumstances     30  
 
  SECTION 2.17. Change in Legality     32  
 
  SECTION 2.18. Reimbursement of Lenders     32  
 
  SECTION 2.19. Pro Rata Treatment     33  
 
  SECTION 2.20. Right of Setoff     34  
 
  SECTION 2.21. Manner of Payments     34  
 
  SECTION 2.22. Withholding Taxes     34  
 
  SECTION 2.23. Certain Pricing Adjustments     36  
 
  SECTION 2.24. Revolving Letters of Credit     37  
 
  SECTION 2.25. Canadian Letters of Credit     41  
 
  SECTION 2.26. Canadian Bankers’ Acceptances     45  
 
           
3.
  REPRESENTATIONS AND WARRANTIES OF BORROWER     47  
 
  SECTION 3.1. Corporate Existence and Power     47  
 
  SECTION 3.2. Corporate Authority and No Violation     47  
 
  SECTION 3.3. Governmental and Other Approval and Consents     47  
 
  SECTION 3.4. Financial Statements of Borrower     48  
 
  SECTION 3.5. No Material Adverse Change     48  
 
  SECTION 3.6. Copyrights, Patents and Other Rights     48  
 
  SECTION 3.7. Title to Properties     48  
 
  SECTION 3.8. Litigation     48  
 
  SECTION 3.9. Federal Reserve Regulations     48  
 
  SECTION 3.10. Investment Company Act, Public Utility Company Act     49  
 
  SECTION 3.11. Enforceability     49  
 
  SECTION 3.12. Taxes     49  
 
  SECTION 3.13. Compliance with ERISA     49  
 
  SECTION 3.14. Disclosure     49  
 
  SECTION 3.15. Environmental Liabilities     50  

- i -



--------------------------------------------------------------------------------



 



 

                      Page
4.
  CONDITIONS OF LENDING     50  
 
  SECTION 4.1. Conditions Precedent to Effectiveness     50  
 
  SECTION 4.2. Conditions Precedent to Each Loan and Letter of Credit     51  
 
           
5.
  AFFIRMATIVE COVENANTS     52  
 
  SECTION 5.1. Financial Statements, Reports, etc     52  
 
  SECTION 5.2. Corporate Existence; Compliance with Statutes     53  
 
  SECTION 5.3. Insurance     53  
 
  SECTION 5.4. Taxes and Charges     53  
 
  SECTION 5.5. ERISA Compliance and Reports     54  
 
  SECTION 5.6. Maintenance of and Access to Books and Records; Examinations    
54  
 
  SECTION 5.7. Maintenance of Properties     55  
 
           
6.
  NEGATIVE COVENANTS     55  
 
  SECTION 6.1. Limitation on Material Subsidiary Indebtedness     55  
 
  SECTION 6.2. Limitation on Transactions with Affiliates     56  
 
  SECTION 6.3. Consolidation, Merger, Sale of Assets     56  
 
  SECTION 6.4. Limitations on Liens     56  
 
  SECTION 6.5. Sale and Leaseback     58  
 
  SECTION 6.6. Consolidated Net Worth     58  
 
  SECTION 6.7. Ratio of Indebtedness To Tangible Net Worth     58  
 
  SECTION 6.8. Accounting Practices     58  
 
  SECTION 6.9. Restrictions Affecting Subsidiaries     58  
 
           
7.
  EVENTS OF DEFAULT     59  
 
           
8.
  THE ADMINISTRATIVE AGENT AND EACH REVOLVING ISSUING LENDER     61  
 
  SECTION 8.1. Administration by Administrative Agent     61  
 
  SECTION 8.2. Advances and Payments     61  
 
  SECTION 8.3. Sharing of Setoffs and Cash Collateral     62  
 
  SECTION 8.4. Notice to the Lenders     62  
 
  SECTION 8.5. Liability of the Administrative Agent and Each Revolving Issuing
Lender     62  
 
  SECTION 8.6. Reimbursement and Indemnification     63  
 
  SECTION 8.7. Rights of Administrative Agent     63  
 
  SECTION 8.8. Independent Investigation by Lenders     64  
 
  SECTION 8.9. Notice of Transfer     64  
 
  SECTION 8.10. Successor Administrative Agent     64  
 
  SECTION 8.11. Resignation of a Revolving Issuing Lender     64  
 
  SECTION 8.12. Syndication Agent and Co-Documentation Agents     64  
 
           
9.
  PARENT GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS     65  
 
  SECTION 9.1. Guaranty     65  
 
  SECTION 9.2. No Subrogation     65  
 
  SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of
Rights     66  
 
  SECTION 9.4. Parent Guaranty Absolute and Unconditional     66  
 
  SECTION 9.5. Reinstatement     67  
 
           
10.
  MISCELLANEOUS     67  
 
  SECTION 10.1. Notices     67  
 
  SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.    
68  
 
  SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
    68  
 
  SECTION 10.4. Expenses; Documentary Taxes     71  

- ii -



--------------------------------------------------------------------------------



 



 

                      Page
 
  SECTION 10.5. Indemnity     71  
 
  SECTION 10.6. CHOICE OF LAW     71  
 
  SECTION 10.7. No Waiver     72  
 
  SECTION 10.8. Extension of Maturity     72  
 
  SECTION 10.9. Amendments, etc.     72  
 
  SECTION 10.10. Severability     74  
 
  SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL     74  
 
  SECTION 10.12. Headings     75  
 
  SECTION 10.13. Execution in Counterparts     75  
 
  SECTION 10.14. Entire Agreement     75  
 
  SECTION 10.15. Foreign Currency Judgments     75  
 
  SECTION 10.16. Language     76  
 
  SECTION 10.17. Confidentiality     76  
 
  SECTION 10.18. USA PATRIOT Act     76  

- iii -



--------------------------------------------------------------------------------



 



 

     
SCHEDULES
   
 
   
1.1A
  Revolving Commitments
1.1B
  Available Foreign Currencies
2.24(l)
  Existing Revolving Letters of Credit
2.25(l)
  Existing Canadian Letters of Credit
6.1
  Existing Material Subsidiary Indebtedness
6.4
  Existing Liens
 
   
EXHIBITS
   
 
   
A-1
  Opinion of In-house Counsel
A-2
  Opinion of Thacher, Proffitt & Wood LLP
A-3
  Opinion of Blake, Cassells & Graydon LLP
B
  Form of Assignment and Acceptance
C
  Form of Compliance Certificate
D-1
  Form of Competitive Bid Request
D-2
  Form of Competitive Bid Invitation
D-3
  Form of Competitive Bid
D-4
  Form of Competitive Bid Accept/Reject Letter
E-1
  Form of Revolving Credit Borrowing Request
E-2
  Form of Canadian Revolving Borrowing Request
F
  Form of New Lender Supplement
G
  Form of Revolving Commitment Increase Supplement
H
  Form of Joinder Agreement

- iv -



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED COMPETITIVE ADVANCE AND REVOLVING CREDIT
AGREEMENT (the “Agreement”), dated as of January 6, 2006, among PHH CORPORATION,
a Maryland corporation (the “Borrower”), PHH VEHICLE MANAGEMENT SERVICES INC., a
Canadian corporation (the “Canadian Subsidiary Borrower”), the Lenders referred
to herein, CITICORP USA, INC., as syndication agent, THE BANK OF NOVA SCOTIA and
WACHOVIA BANK, NATIONAL ASSOCIATION, as co-documentation agents, and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders.
INTRODUCTORY STATEMENT
          The Borrower, certain of the Lenders and the Administrative Agent are
parties to a Three Year Competitive Advance and Revolving Credit Agreement,
dated as of December 21, 2004 (the “Existing Revolving Credit Agreement”),
pursuant to which the Lenders party thereto established a $1,250,000,000
committed revolving credit facility under which Revolving Credit Loans (as
defined below) may be made to the Borrower.
          The Borrower has requested that the Termination Date (as defined
below) be extended to January 6, 2011, the aggregate Commitments (as defined
below) be increased to $1,300,000,000, a committed revolving credit facility
under which Canadian Revolving Loans (as defined below) be made to the Canadian
Subsidiary Borrower and certain other amendments to the Existing Revolving
Credit Agreement be made, including to effect the foregoing.
          The Borrower, the Lenders and the Administrative Agent desire to amend
and restate the Existing Revolving Credit Agreement pursuant to this Agreement
and to continue the Borrower’s payment and performance obligations under the
Existing Revolving Credit Agreement, as amended and restated hereby.
1. DEFINITIONS
          For the purposes hereof unless the context otherwise requires, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the New York Uniform Commercial Code and not
otherwise defined herein shall have the respective meanings accorded to them
therein:
     “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
     “ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.
     “Acceptance Fee” shall mean a fee payable in Canadian Dollars by the
Canadian Subsidiary Borrower to the Canadian Revolving Lender with respect to
the acceptance of a Canadian B/A, calculated on the face amount of the Canadian
B/A at a rate per annum equal to the LIBOR Spread then in effect on the basis of
the number of days in the applicable Contract Period (inclusive of the first day
and exclusive of the last day) and a year of 365 days.
     “Act” shall have the meaning assigned to such term in Section 10.18.
     “Affiliate” shall mean as to any Person, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the



--------------------------------------------------------------------------------



 



2

direction of the management and policies of such controlled Person whether by
contract or otherwise.
     “Agents” shall mean the collective reference to the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents.
     “Alternate Base Rate” shall mean for any day, a rate per annum (rounded
upwards to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of
1%) equal to the greater of (a) the Prime Rate in effect for such day and
(b) the Federal Funds Effective Rate in effect for such day plus 1/2 of 1%.
     “Applicable Law” shall mean all provisions of statutes, rules, regulations
and orders of governmental bodies or regulatory agencies applicable to a Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions in which the Person in question is a party.
     “Assessment Rate” shall mean, for any day, the net annual assessment rate
(rounded upwards, if necessary, to the next higher Basis Point) as most recently
reasonably estimated by the Administrative Agent for determining the then
current annual assessment payable by the entity which is the Administrative
Agent to the Federal Deposit Insurance Corporation (or any successor) for
insurance by such Corporation (or such successor) of time deposits made in
Dollars at such entity’s U.S. domestic offices.
     “Asset Securitization Subsidiary” shall mean (i) any Subsidiary engaged
solely in the business of effecting asset securitization transactions permitted
by this Agreement and activities incidental thereto or (ii) any Subsidiary whose
primary purpose is to hold title or ownership interests in vehicles, equipment,
leases, mortgages, relocation assets, financial assets and related assets under
management.
     “Assignment and Acceptance” shall mean an agreement substantially in the
form of Exhibit B hereto, executed by the assignor, assignee and the other
parties as contemplated thereby.
     “Available Foreign Currencies” shall mean the currencies set forth on
Schedule 1.1B (including, in any event in the case of Canadian Revolving Loans,
Canadian Dollars), and any other available and other freely-convertible
non-Dollar currency selected by the Borrower or any Subsidiary Borrower and
approved (which approval shall not be unreasonably withheld) in writing by the
Administrative Agent.
     “Basis Point” shall mean 1/100th of 1%.
     “Board” shall mean the Board of Governors of the Federal Reserve System.
     “Borrowing” shall mean a group of Loans of a single Interest Rate Type made
by certain Lenders (or in the case of a Competitive Borrowing, by the Lender or
Lenders whose Competitive Bids have been accepted pursuant to Section 2.4) on a
single date and as to which a single Interest Period is in effect.
     “Business Day” shall mean, with respect to any Loan, any day other than a
Saturday, Sunday or other day on which banks in New York City are permitted or
required by law to close; provided that when used in connection (i) with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Dollars or the applicable Available Foreign
Currency on the London Interbank Market (or such other interbank



--------------------------------------------------------------------------------



 



3

eurocurrency market where the foreign currency and exchange operations in
respect of Dollars or the applicable Available Foreign Currency, as the case may
be, are then being conducted for delivery on the first day of such Interest
Period) and (ii) a Canadian Revolving Loan, the term “Business Day” shall also
exclude any day on which banks in Toronto are permitted or required by law to
close.
     “Canadian ABR Loan” shall mean Loans the rate of interest applicable to
which is based upon the Canadian Alternate Base Rate.
     “Canadian Alternate Base Rate” shall mean, on any day, the greater of
(a) the Canadian Base Rate in effect for such day and (b) the Federal Funds
Effective Rate in effect for such day plus 1/2 of 1% per annum.
     “Canadian Bankers’ Acceptance” and “Canadian B/A” shall mean a bill of
exchange subject to the Depository Bills and Notes Act (Canada) denominated in
Canadian Dollars, drawn by the Canadian Subsidiary Borrower and accepted by the
Canadian Revolving Lender in accordance with this Agreement.
     “Canadian Base Rate” shall mean the rate per annum determined by the
Canadian Revolving Lender from time to time as its base rate for
Dollar-denominated commercial loans in Canada. For purposes of this Agreement,
any change in the Canadian Alternate Base Rate due to a change in the Canadian
Base Rate shall be effective on the date such change in the Canadian Base Rate
is announced as effective.
     “Canadian Cash Collateral Account” shall mean a collateral account
established with the Canadian Revolving Lender, in the name of the Canadian
Revolving Lender and under its sole dominion and control, into which the
Canadian Subsidiary Borrower shall from time to time deposit cash or Cash
Equivalents pursuant to the express provisions of this Agreement requiring such
deposit.
     “Canadian Dollars” and “C$” shall mean dollars in lawful currency of
Canada.
     “Canadian L/C Exposure” shall mean, at any time, the Dollar Equivalent
Amount of the aggregate face amount of all drafts which may then or thereafter
be presented by beneficiaries under all Canadian Letters of Credit then
outstanding plus (without duplication) the face amount of all drafts which have
been presented under Canadian Letters of Credit but have not yet been paid or
have been paid but not reimbursed.
     “Canadian Letters of Credit” shall mean the letters of credit issued
pursuant to Section 2.25.
     “Canadian Prime Rate” shall mean, on any day, the annual rate of interest
equal to the greater of (i) the annual rate of interest announced by The Bank of
Nova Scotia in effect as its prime rate at its principal office in Toronto on
such day for determining interest rates on Canadian Dollar-denominated
commercial loans in Canada, and (ii) the annual rate of interest equal to the
sum of (A) the one-month CDOR Rate in effect on such day, plus (B) 1.00%.
     “Canadian Prime Rate Loan” shall mean Loans the rate of interest applicable
to which is based upon the Canadian Prime Rate.
     “Canadian Revolving Borrowing Request” shall mean a request made pursuant
to Section 2.6 substantially in the form of Exhibit E-2.



--------------------------------------------------------------------------------



 



4

     “Canadian Revolving Commitment” shall mean the obligation of the Canadian
Revolving Lender to make Canadian Revolving Loans pursuant to Section 2.1 in an
aggregate principal Dollar Equivalent Amount at any one time outstanding not to
exceed $50,000,000, as the same may be changed from time to time pursuant to the
terms hereof.
     “Canadian Revolving Lender” shall mean The Bank of Nova Scotia, in its
capacity as a Canadian Revolving Lender hereunder and any other successor
thereto in such capacity.
     “Canadian Revolving Loan” shall mean the Loans made by the Canadian
Revolving Lender to the Canadian Subsidiary Borrower pursuant to a notice given
by the Canadian Subsidiary Borrower under Section 2.6. Each Canadian Revolving
Loan shall be a Canadian B/A, a Canadian Prime Rate Loan, a LIBOR Canadian
Revolving Loan or a Canadian ABR Loan.
     “Capital Lease” shall mean as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
     “Cash Collateral Account” shall mean a collateral account established with
the Administrative Agent, in the name of the Administrative Agent and under its
sole dominion and control, into which the Borrower or any Subsidiary Borrower
(other than the Canadian Subsidiary Borrower) shall from time to time deposit
Dollars pursuant to the express provisions of this Agreement requiring such
deposit.
     “Cash Equivalents” shall mean (i) investments in commercial paper maturing
in not more than 270 days from the date of issuance which at the time of
acquisition is rated at least A-1 or the equivalent thereof by S&P, or P-1 or
the equivalent thereof by Moody’s, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits aggregating at least $500,000,000 and in each case A rated or
better by S&P or Moody’s, (iv) money market mutual funds having assets in excess
of $2,000,000,000, (v) investments in asset-backed or mortgage-backed
securities, including investments in collateralized, adjustable rate mortgage
securities and those mortgage-backed securities which are rated at least AA by
S&P or Aa by Moody’s or are of comparable quality at the time of investment, and
(vi) banker’s acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody’s.
     “CDOR Rate” shall mean, at any date of determination, the annual rate of
interest which is the rate based on an average rate applicable to Canadian
Dollar banker’s acceptances for the applicable period appearing on the “Reuters
Screen CDOR Page”, rounded to the nearest 1/100th of 1% (with .005% being
rounded up), at approximately 10:00 a.m., Toronto time, on such date, or if such
date is not a Business Day, then on the immediately preceding Business Day,
provided that if such rate does not appear on the Reuters Screen CDOR Page on
such date as contemplated, then the CDOR Rate on such date shall be calculated
as the arithmetic mean of the rates for the term referred to above applicable to
Canadian Dollar banker’s acceptances quoted by the banks



--------------------------------------------------------------------------------



 



5

listed in Schedule I of the Bank Act (Canada) as of 10:00 a.m., Toronto time, on
such date or, if such date is not a Business Day, then on the immediately
preceding Business Day.
     “Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 50% of the voting common stock of the Borrower on a
fully diluted basis at any time or (ii) if at any time, individuals who at the
Closing Date constituted the Board of Directors the Borrower (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.
     “Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement as set forth in Section 4.1 have been satisfied
or waived, which date is January 6, 2005.
     “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.
     “Co-Documentation Agents” shall mean the collective reference to The Bank
of Nova Scotia and Wachovia Bank, National Association.
     “Commitments” shall mean the aggregate Revolving Commitments and the
Canadian Revolving Commitment.
     “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Termination Date or such earlier date on which the
Commitments shall have been terminated in accordance with the terms hereof.
     “Commitment Utilization Percentage” shall mean on any day the percentage
equivalent of a fraction (a) the numerator of which is the sum of (i) the
outstanding aggregate principal Dollar Equivalent Amount of Loans and (ii) the
then current L/C Exposure and (b) the denominator of which is the Total
Revolving Commitment (or, on any day after termination of the Commitments, the
Total Revolving Commitment in effect immediately preceding such termination).
     “Competitive Bid” shall mean an offer by a Lender to make a Competitive
Loan pursuant to Section 2.4 substantially in the form of Exhibit D-3.
     “Competitive Bid Accept/Reject Letter” shall mean a notification made by
the Borrower or any Subsidiary Borrower pursuant to Section 2.4(d) substantially
in the form of Exhibit D-4.
     “Competitive Bid Rate” shall mean, as to any Competitive Bid made by a
Lender pursuant to Section 2.4(b), (a) in the case of a LIBOR Loan, the Margin
and (b) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Lender making such Competitive Bid.
     “Competitive Bid Request” shall mean a request made pursuant to Section 2.4
substantially in the form of Exhibit D-1.



--------------------------------------------------------------------------------



 



6

     “Competitive Borrowing” shall mean a Borrowing consisting of a Competitive
Loan or concurrent Competitive Loans from the Lender or Lenders whose
Competitive Bids for such Borrowing have been accepted by the Borrower or any
Subsidiary Borrower under the bidding procedure described in Section 2.4.
     “Competitive Loan” shall mean a Loan from a Lender to the Borrower or any
Subsidiary Borrower pursuant to the bidding procedure described in Section 2.4.
Each Competitive Loan shall be a LIBOR Competitive Loan or a Fixed Rate Loan.
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated November 2005 and which was made available to each
of the Lenders party to this Agreement as of such date.
     “Consolidated Assets” shall mean, at any date of determination, the total
assets of the Borrower and its Consolidated Subsidiaries determined in
accordance with GAAP.
     “Consolidated Net Income” shall mean, for any period for which such amount
is being determined, the net income (loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (or loss) of any Person (other than a
Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with the Borrower or
any of its Consolidated Subsidiaries or the Person’s assets are acquired by the
Borrower or any of its Consolidated Subsidiaries, (iii) the income of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary of the income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Consolidated Subsidiary, (iv) any extraordinary
after-tax gains and (v) any extraordinary pretax losses but only to the extent
attributable to a write-down of financing costs relating to any existing and
future indebtedness.
     “Consolidated Net Worth” shall mean, at any date of determination, all
amounts which would be included on a balance sheet of the Borrower and its
Consolidated Subsidiaries under stockholders’ equity as of such date in
accordance with GAAP.
     “Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower
that are required to be consolidated with the Borrower for financial reporting
purposes in accordance with GAAP.
     “Contract Period” shall mean the term of a Canadian B/A selected by the
Canadian Subsidiary Borrower in accordance with Section 2.26 commencing on the
borrowing date, or the date of refinancing of such Canadian B/A in accordance
with Section 2.9, as the case may be, of such Canadian B/A and expiring on a
Working Day which shall be either 30 days, 60 days, 90 days or 180 days
thereafter, in all cases subject to availability; provided that the Contract
Period may be for a period of less than 30 days as agreed by the Canadian
Subsidiary Borrower and the Canadian Revolving Lender; provided further that no
Contract Period shall extend beyond the Termination Date.



--------------------------------------------------------------------------------



 



7

     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Currency” or “Currencies” shall mean the collective reference to Dollars
and Available Foreign Currencies.
     “Default” shall mean any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.
     “Disclosed Matters” shall mean the information disclosed on the Borrower’s
Form 8-K, dated September 7, 2005.
     “Discount Proceeds” shall mean for any Canadian B/A, an amount (rounded to
the nearest C$0.01, and with C$0.005 being rounded up) calculated on the
applicable borrowing date, rollover date or conversion date, as the case may be,
by multiplying:

  (a)   the face amount of the Canadian B/A; by     (b)   the quotient of one
divided by the sum of one plus the product of:

     1. the Discount Rate (expressed as a decimal) applicable to such Canadian
B/A, and
     2. a fraction, the numerator of which is the number of days in the Contract
Period of the Canadian B/A (inclusive of the first day and exclusive of the last
day) and the denominator of which is 365.
     with such quotient being rounded up or down to the fifth decimal place and
0.000005 being rounded up.
     “Discount Rate” shall mean for any day, the average CDOR Rate for the
Contract Period applicable to any Canadian B/A to be issued by the Canadian
Revolving Lender on such day or if no such rate is available, the rate
(expressed to two decimal places and rounded upward, if necessary, to the
nearest 0.01%) quoted by the Canadian Revolving Lender as the discount rate at
which the Canadian Revolving Lender would, in accordance with its normal
practices, at or about 10:00 a.m., Toronto time, on such day, be prepared to
purchase bankers’ acceptances accepted by it having a face amount and term
comparable to the face amount and Contract Period of such Canadian B/A.
     “Dollar Equivalent Amount” shall mean with respect to (i) any amount of any
Available Foreign Currency on any date, the equivalent amount in Dollars of such
amount of Available Foreign Currency, as determined by the Administrative Agent
using the applicable Exchange Rate and (ii) any amount in Dollars, such amount.
     “Dollars” and “$” and “US$” shall mean lawful currency of the United
States.
     “Eligible Canadian Revolving Lender” shall mean any Schedule I Bank,
Schedule II Bank or Schedule III Bank, in each case, within the meaning of the
Bank Act (Canada).
     “Environmental Laws” shall mean any and all federal, provincial, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees or requirements of

 



--------------------------------------------------------------------------------



 



8
any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning, any Hazardous Material or environmental
protection or health and safety, as now or at any time hereafter in effect,
including without limitation, the Clean Water Act also known as the Federal
Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air Act, 42
U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act,
7 U.S.C. §§ 136 et seq., the Surface Mining Control and Reclamation Act, 30
U.S.C. §§ 1201 et seq., the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq., the Superfund Amendment and
Reauthorization Act of 1986, Public Law 99-499, 100 Stat. 1613, the Emergency
Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the
Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and § 657,
together, in each case, with any amendment thereto, and the regulations adopted
and publications promulgated thereunder and all substitutions thereof.
     “Environmental Liabilities” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
such Act may be amended, and the regulations promulgated thereunder.
     “euro” shall mean the single currency of participating member states of the
European Union.
     “euro unit” shall mean the currency unit of the euro.
     “Event of Default” shall have the meaning given such term in Article 7.
     “Excess Utilization Day” shall mean each day on which the Commitment
Utilization Percentage exceeds 50%.
     “Exchange Rate” shall mean on any date (i) with respect to any Available
Foreign Currency other than Canadian Dollars, the rate at which such Available
Foreign Currency may be exchanged into Dollars, as set forth on such date on the
relevant Reuters currency page at or about 11:00 A.M. New York City time on such
date and (ii) with respect to Canadian Dollars, the spot rate at which Canadian
Dollars may be exchanged into U.S. Dollars, as quoted by The Bank of Canada at
approximately 12:00 noon, Toronto time on such date, as set forth on the Reuters
“BOFC” page. In the event that such rate does not appear on any such Reuters
page, the “Exchange Rate” with respect to such Available Foreign Currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided that if at the time of
any such determination, no such spot rate can reasonably be



--------------------------------------------------------------------------------



 



9

quoted, the Administrative Agent may use any reasonable method (including
obtaining quotes from three or more market makers for such Available Foreign
Currency) as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error (without prejudice to the
determination of the reasonableness of such method).
     “Existing Canadian Credit Agreement” shall mean the Letter Loan Agreement
between PHH Vehicle Management Services Inc. (formerly known as PHH Canada Inc.)
and The Bank of Nova Scotia, dated August 14, 1990, as amended.
     “Existing Canadian Letters of Credit” shall mean all letters of credit
outstanding under the Existing Canadian Credit Agreement immediately prior to
the Closing Date.
     “Existing Revolving Letters of Credit” shall mean all letters of credit
outstanding under the Existing Revolving Credit Agreement immediately prior to
the Closing Date.
     “Existing Revolving Credit Agreement” shall have the meaning provided in
the Introductory Statement to this Agreement.
     “Facility Fee” shall have the meaning given such term in Section 2.8.
     “Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including,
without limitation, the inability or failure of the Administrative Agent to
obtain sufficient bids or publications in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) of such
defined term until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate or the Federal Funds Rate due to a
change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
     “Federal Funds Rate” shall mean for any day, a rate per annum (rounded
upwards to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of
1%) equal to the Federal Funds Effective Rate in effect for such day plus 3/16
of 1%.
     “FFR Borrowing” shall mean a Borrowing comprised of FFR Loans.
     “FFR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Federal Funds Rate in accordance with the provisions of
Article 2.
     “FFR Spread” shall mean, at any date or any period of determination, the
FFR Spread that would be in effect on such date pursuant to the chart set forth
in Section 2.23 based on the rating of the Borrower’s senior unsecured
non-credit enhanced long-term debt.
     “Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.
     “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.



--------------------------------------------------------------------------------



 



10

     “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.
     “Fundamental Documents” shall mean this Agreement, any Joinder Agreement
and any other ancillary documentation which is required to be, or is otherwise,
executed by the Borrower or any Subsidiary Borrower and delivered to the
Administrative Agent in connection with this Agreement.
     “Funding Office” shall mean the office of the Administrative Agent (or, in
the case of any Loan denominated in any Available Foreign Currency, an Affiliate
of the Administrative Agent) specified in Section 10.1 or such other office as
may be specified from time to time by the Administrative Agent or the respective
Affiliate of the Administrative Agent as its funding office by written notice to
the Borrower and the Lenders; provided that, in the case of Loans made under the
Canadian Revolving Commitment, “Funding Office” shall mean the office of the
Canadian Revolving Lender specified in Section 10.1.
     “GAAP” shall mean generally accepted accounting principles consistently
applied (except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the date hereof.
     “Governmental Authority” shall mean any federal, provincial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign.
     “Guaranty” shall mean, as to any Person, any direct or indirect obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law. The amount of any Guaranty shall be deemed to be an amount equal
to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder); provided that the
amount of any Guaranty shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty” shall not include
any direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the



--------------------------------------------------------------------------------



 



11

assets of such Person as a general partner or joint venturer (other than assets
comprising the capital of such general partnership or joint venture).
     “Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.
     “Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than
(w) accounts payable, accrued expenses and derivatives transactions entered into
in the ordinary course of business pursuant to hedging programs, (x) advances
from clients obtained in the ordinary course of the relocation management
services business of the Borrower and its Subsidiaries, (y) current and deferred
income taxes and other similar liabilities and (z) minority interest, plus
(ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i) (but excluding reinsurance obligations of Atrium Insurance
Corporation), the maximum aggregate amount of all liabilities of the Borrower or
any of its Subsidiaries under any Guaranty, indemnity or similar undertaking
given or assumed of, or in respect of, the indebtedness, obligations or other
liabilities, assets, revenues, income or dividends of any Person other than the
Borrower or one of its Subsidiaries and (iii) all other obligations or
liabilities of the Borrower or any of its Subsidiaries in relation to the
discharge of the obligations of any Person other than the Borrower or one of its
Subsidiaries.
     “Interest Payment Date” shall mean, with respect to any Borrowing, the last
day of the Interest Period applicable thereto and, in the case of a LIBOR
Borrowing with an Interest Period of more than three months’ duration or a Fixed
Rate Borrowing with an Interest Period of more than 90 days’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration or 90 days’ duration, as the case may be, been applicable
to such Borrowing, and, in addition, the date of any refinancing or conversion
of a Borrowing with, or to, a Borrowing of a different Interest Rate Type.
     “Interest Period” shall mean (a) as to any LIBOR Borrowing, (i) the period
commencing on the date of such Borrowing, and ending one week after the date of
such Borrowing or (ii) the period commencing on the date of such Borrowing, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3, 6 or,
subject to each Lender’s approval, 12 months thereafter, as the Borrower or any
relevant Subsidiary Borrower may elect, (b) as to any ABR Borrowing, FFR
Borrowing, Canadian Prime Rate Loan or Canadian ABR Loan, the period commencing
on the date of such Borrowing and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, (ii) the Termination
Date and (iii) the date such Borrowing is refinanced with a Borrowing of a
different Interest Rate Type in accordance with Section 2.7 or is prepaid in
accordance with Section 2.14, and (c) as to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the date specified in the
Competitive Bids in which the offer to make the Fixed Rate Loans comprising such
Borrowing were extended, which shall not be earlier than seven days after the
date of such Borrowing or later than 360 days after the date of such Borrowing;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of LIBOR Loans only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) no Interest Period
with respect to any LIBOR Borrowing or Fixed Rate Borrowing may be selected
which would result in the aggregate amount of LIBOR Loans and Fixed Rate Loans



--------------------------------------------------------------------------------



 



12

having Interest Periods ending after any day on which a Commitment reduction is
scheduled to occur being in excess of the Total Commitment scheduled to be in
effect after such date. Interest shall accrue from, and including, the first day
of an Interest Period to, but excluding, the last day of such Interest Period.
     “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
     “Interest Rate Type” when used in respect of any Loan or Borrowing, shall
refer to the rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined.
     “Joinder Agreement” shall have the meaning assigned to such term in Section
10.9(b)(i).
     “Joint Lead Arrangers” shall mean the collective reference to J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc.
     “JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
     “L/C Exposure” shall mean, at any time, the aggregate amount of the
Canadian L/C Exposure plus the Revolving L/C Exposure.
     “LEAF Trust Transaction” shall mean the financing of motor vehicles and
other equipment or personal property pursuant to that certain Amended and
Restated Purchase Agreement, dated as of March 1, 2001, among LEAF Trust, a
trust established under the laws of the Province of Ontario, the Canadian
Imperial Bank of Commerce, as Administrative Agent and the Canadian Subsidiary
Borrower (the “Purchase Agreement”), including any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
facilities or agreements that replace, refund or refinance, in whole or in part,
the Purchase Agreement.
     “Lenders” shall mean the Canadian Revolving Lender and the Revolving
Lenders.
     “Lending Office” shall mean, with respect to any of the Lenders, the branch
or branches (or affiliate or affiliates) from which any such Lender’s LIBOR
Loans, Fixed Rate Loans, ABR Loans, FFR Loans, Canadian Prime Rate Loans or
Canadian ABR Loans, as the case may be, are made or maintained and for the
account of which all payments of principal of, and interest on, such Lender’s
LIBOR Loans, Fixed Rate Loans, ABR Loans, FFR Loans, Canadian Prime Rate Loans
or Canadian ABR Loans are made, as notified to the Administrative Agent from
time to time.
     “Letters of Credit” shall mean Canadian Letters of Credit and Revolving
Letters of Credit.
     “LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, the rate per annum determined on the basis of
the rate for deposits in Dollars or the applicable Available Foreign Currency,
as the case may be, for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
(or any successor page thereto) as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “LIBOR” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as



--------------------------------------------------------------------------------



 



13

may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits or deposits in the applicable Available Foreign
Currency, as the case may be, at or about 11:00 A.M., New York City time, two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.
     “LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
     “LIBOR Canadian Revolving Loan” shall mean any Canadian Revolving Loan
denominated in Dollars bearing interest at a rate determined by reference to
LIBOR in accordance with the provisions of Article 2.
     “LIBOR Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to LIBOR in accordance with the provisions of
Article 2.
     “LIBOR Loan” shall mean any LIBOR Canadian Revolving Loan, LIBOR
Competitive Loan or LIBOR Revolving Credit Loan.
     “LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Article 2.
     “LIBOR Spread” shall mean, at any date or any period of determination, the
LIBOR Spread that would be in effect on such date or during such period pursuant
to the chart set forth in Section 2.23 based on the rating of the Borrower’s
senior unsecured non-credit enhanced long-term debt.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind whatsoever (including any conditional sale or other
title retention agreement, any lease in the nature thereof or agreement to give
any financing statement under the Uniform Commercial Code of any jurisdiction).
     “Loan” shall mean a Competitive Loan, a Revolving Credit Loan or a Canadian
Revolving Loan, whether made as a LIBOR Loan, an ABR Loan, an FFR Loan, a
Canadian B/A, a Canadian Prime Rate Loan, a Canadian ABR Loan or a Fixed Rate
Loan, as permitted hereby.
     “Local Time” shall mean (i) in the case of any extension of credit under
the Revolving Commitments, New York City time, and (ii) in the case of any
extension of credit under the Canadian Revolving Commitment, Toronto time.
     “Margin” shall mean, as to any LIBOR Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to four
decimal places) to be added to, or subtracted from, LIBOR in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.
     “Margin Stock” shall be as defined in Regulation U of the Board.
     “Material Adverse Effect” shall mean a material adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole.



--------------------------------------------------------------------------------



 



14

     “Material Subsidiary” shall mean any Subsidiary of the Borrower which
together with its Subsidiaries at the time of determination had assets
constituting 10% or more of Consolidated Assets, accounts for 10% or more of
Consolidated Net Worth, or accounts for 10% or more of the revenues of the
Borrower and its Consolidated Subsidiaries for the Rolling Period immediately
preceding the date of determination.
     “Moody’s” shall mean Moody’s Investors Service Inc.
     “Multiemployer Plan” shall mean a plan described in Section 3(37) of ERISA.
     “national currency unit” shall mean the unit of currency (other than a euro
unit) of a participating member state.
     “New Lender” shall have the meaning assigned to such term in
Section 2.13(e).
     “Obligations” shall mean the obligation of the Borrower and any Subsidiary
Borrower to make due and punctual payment of principal of, and interest on
(including post-petition interest, whether or not allowed), the Loans, the
Facility Fee, the Utilization Fee, reimbursement obligations in respect of
Letters of Credit, and all other monetary obligations of the Borrower and any
Subsidiary Borrower to the Administrative Agent, any Revolving Issuing Lender or
any Lender under this Agreement or the Fundamental Documents or with respect to
any Interest Rate Protection Agreements entered into between the Borrower or any
of its Subsidiaries and any Lender.
     “Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.13(d).
     “Parent Guaranty” shall mean the guaranty of the Subsidiary Borrower
Obligations provided by the Borrower pursuant to Article 9.
     “Participant” shall have the meaning assigned to such term in
Section 10.3(g).
     “participating member state “ shall mean each state so described in any EMU
legislation.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Permitted Encumbrances” shall mean Liens permitted under Section 6.4.
     “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.
     “PHH Home Loans Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of September 30, 2005, among PHH Home Loans, LLC, as
borrower, the lenders referred to therein, Barclays Bank PLC, as syndication
agent, and Bank of Montreal, as administrative agent, as modified, supplemented,
amended or restated from time to time.
     “Plan” shall mean an employee pension benefit plan described in
Section 3(2) of ERISA, other than a Multiemployer Plan which is sponsored by the
Borrower or one of its Subsidiaries.
     “Prime Rate” shall mean the rate per annum publicly announced by the entity
which is the Administrative Agent from time to time as its prime rate in effect
at its principal office in



--------------------------------------------------------------------------------



 



15

New York City. For purposes of this Agreement, any change in the Alternate Base
Rate due to a change in the Prime Rate shall be effective on the date such
change in the Prime Rate is announced as effective.
     “Pro Forma Basis” shall mean, in connection with any transaction for which
a determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
     “Protesting Lender” shall have the meaning assigned to such term in Section
10.9(b)(iii).
     “Reallocation Notice” shall have the meaning assigned to such term in
Section 2.13(g).
     “Reportable Event” shall mean any reportable event as defined in Section
4043(c) of ERISA, other than a reportable event as to which provision for 30-day
notice to the PBGC would be waived under applicable regulations had the
regulations in effect on the Closing Date been in effect on the date of
occurrence of such reportable event.
     “Required Lenders” shall mean Lenders holding Commitments representing more
than 50% of the aggregate Commitments, except that for purposes of determining
the Lenders entitled to declare the principal of and the interest on the Loans
and all other amounts payable hereunder or thereunder to be forthwith due and
payable pursuant to Article 7, “Required Lenders” shall mean Lenders holding
more than 50% of the aggregate principal amount of the Loans and L/C Exposure at
the time.
     “Revolving Commitment” shall mean, with respect to each Lender, its
commitment to make Revolving Credit Loans to the Borrower or any Subsidiary
Borrower hereunder (other than the Canadian Subsidiary Borrower), in an
aggregate principal Dollar Equivalent amount not to exceed at any time the
amount set forth opposite such Lender’s name under the heading “Revolving
Commitment” on Schedule 1.1A, as the same may be changed from time to time
pursuant to the terms hereof.
     “Revolving Commitment Increase Notice” shall have the meaning assigned to
such term in Section 2.13(d).
     “Revolving Credit Borrowing” shall mean a Borrowing consisting of
simultaneous Revolving Credit Loans from each of the Lenders.
     “Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.5 substantially in the form of Exhibit E-1.
     “Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower or any Subsidiary Borrower (other than the Canadian Subsidiary
Borrower) pursuant to a notice given by the Borrower or such Subsidiary Borrower
under Section 2.5. Each Revolving Credit Loan shall be a LIBOR Revolving Credit
Loan, an ABR Loan or an FFR Loan.
     “Revolving Credit Percentage” shall mean, with respect to each Lender, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving



--------------------------------------------------------------------------------



 



16

Commitment, or at any time after the Revolving Commitments have expired or
terminated, the percentage which such Lender’s Revolving Commitment constituted
of the Total Revolving Commitment immediately prior to the time the Revolving
Commitments expired or terminated.
     “Revolving Issuing Lender” shall mean JPMorgan Chase Bank and/or such other
of the Revolving Lenders as may be designated in writing by the Borrower and
which agrees in writing to act as such in accordance with the terms hereof.
     “Revolving L/C Exposure” shall mean, at any time, the amount expressed in
Dollars of the aggregate face amount of all drafts which may then or thereafter
be presented by beneficiaries under all Revolving Letters of Credit then
outstanding plus (without duplication) the face amount of all drafts which have
been presented under Revolving Letters of Credit but have not yet been paid or
have been paid but not reimbursed.
     “Revolving Lender” shall mean each financial institutions whose name
appears on Schedule 1.1A under the heading “Revolving Lenders” and any assignee
of a Revolving Lender pursuant to Section 10.3(b).
     “Revolving Letters of Credit” shall mean the letters of credit issued
pursuant to Section 2.24.
     “Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Securitization Indebtedness” shall mean Indebtedness incurred by any
structured bankruptcy-remote Subsidiary of the Borrower which does not permit or
provide for recourse to the Borrower or any Subsidiary of the Borrower (other
than such structured bankruptcy-remote Subsidiary) or any property or asset of
the Borrower or any Subsidiary of the Borrower (other than the property or
assets of such structured bankruptcy-remote Subsidiary).
     “Special Purpose Vehicle Subsidiary” shall mean PHH Caribbean Leasing, Inc.
and any Subsidiary engaged in the fleet-leasing management business that (i) is,
at any time, a party to one or more lease agreements with only one lessee, and
(ii) finances, at any one time, its investments in lease agreements or vehicles
with only one lender (which lender may be the Borrower if and to the extent that
such loans and/or advances by the Borrower are not prohibited hereby).
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR Loans). Such reserve percentages shall include those imposed under
Regulation D of the Board.



--------------------------------------------------------------------------------



 



17

LIBOR Loans shall be deemed to constitute Eurocurrency Liabilities and as such
shall be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D of the Board. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Borrower” shall mean the Canadian Subsidiary Borrower and any
Subsidiary of the Borrower that becomes a party hereto pursuant to
Section 10.9(b)(i) until such time as such Subsidiary Borrower is removed as a
party hereto pursuant to Section 10.9(b)(ii).
     “Subsidiary Borrower Obligations” shall mean the Obligations of any
Subsidiary Borrower.
     “Supermajority Lenders” shall mean Lenders which have Commitments
representing at least 75% of the aggregate Dollar Equivalent Amount of the
aggregate Commitments.
     “Syndication Agent” shall mean Citicorp USA, Inc.
     “Tangible Net Worth” shall mean, at any date of determination, Consolidated
Net Worth minus the aggregate book value of all intangible assets of the
Borrower and its Consolidated Subsidiaries as of such date in accordance with
GAAP.
     “Termination Date” shall mean January 6, 2011.
     “Total Revolving Commitment” shall mean, at any time, the aggregate amount
of the Lenders’ Revolving Commitments as in effect at such time.
     “United States” shall mean the United States of America.
     “Utilization Fee” shall have the meaning given such term in Section 2.8.
     “Utilization Fee Percentage” shall mean, at any date or any period of
determination, the Utilization Fee Percentage that would be in effect on such
date pursuant to the chart set forth in Section 2.23 based on the rating of the
Borrower’s senior unsecured non-credit enhanced long-term debt.
     “Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London, New York City
and Toronto.
2. THE LOANS
     SECTION 2.1.    Commitments.



--------------------------------------------------------------------------------



 



18

          (a) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Revolving Lender agrees,
severally and not jointly, to make Revolving Credit Loans to the Borrower and
any Subsidiary Borrower (other than the Canadian Subsidiary Borrower) in Dollars
and any Available Foreign Currency, at any time and from time to time on and
after the Closing Date and until the earlier of the Termination Date and the
termination of the Revolving Commitment of such Lender, in an aggregate
principal amount at any time outstanding not to exceed such Lender’s Revolving
Commitment minus the sum of such Lender’s Revolving Credit Percentage of the
current Revolving L/C Exposure plus the outstanding Dollar Equivalent Amount by
which the Competitive Loans outstanding at such time shall be deemed to have
used such Lender’s Revolving Commitment pursuant to Section 2.19, subject,
however, to the condition that at no time shall (i) the sum of (A) the
outstanding aggregate principal Dollar Equivalent Amount of all Loans (other
than Canadian Revolving Loans) plus (B) the then current Revolving L/C Exposure
exceed (ii) the Total Revolving Commitment. During the Commitment Period, the
Borrower and any Subsidiary Borrower (other than the Canadian Subsidiary
Borrower) may use the Revolving Commitments of the Lenders by borrowing,
prepaying the Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.
          (b) The Revolving Commitments of the Lenders may be terminated or
reduced from time to time pursuant to Section 2.13 or Article 7.
          (c) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, the Canadian Revolving Lender
agrees to make Canadian Revolving Loans to the Canadian Subsidiary Borrower in
Dollars and Canadian Dollars, at any time and from time to time on and after the
Closing Date and until the earlier of the Termination Date and the termination
of the Canadian Revolving Commitment, in an aggregate principal amount at any
time outstanding not to exceed the Dollar Equivalent Amount of the Canadian
Revolving Commitment, subject, however, to the condition that at no time shall
(i) the sum of (A) the outstanding aggregate principal Dollar Equivalent Amount
of all Canadian Revolving Loans plus (B) the then current Canadian L/C Exposure
exceed (ii) the Canadian Revolving Commitment. During the Commitment Period, the
Canadian Subsidiary Borrower may use the Canadian Revolving Commitment by
borrowing, prepaying the Canadian Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
          (d) The Canadian Revolving Commitment may be terminated or reduced
from time to time pursuant to Section 2.13 or Article 7.
     SECTION 2.2.    Loans.
          (a) Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments in accordance with the
procedures set forth in Section 2.5. Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.4. Each Canadian Revolving
Loan shall be made in accordance with the procedures set forth in Section 2.6.
The failure of any Lender to make any Loan required to be made by it shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be (i) in the case of Competitive Loans and
LIBOR Loans (other than LIBOR Canadian Revolving Loans), in an aggregate
principal Dollar Equivalent Amount that is an integral multiple of $5,000,000
and not less than $10,000,000 and (ii) in the case of ABR Loans or FFR Loans, in
an aggregate principal amount that is an integral multiple of $500,000 and not
less than $5,000,000 (or if less, an aggregate principal amount equal to the
remaining balance of the available Total Commitment).



--------------------------------------------------------------------------------



 



19

Canadian Revolving Loans (x) denominated in Canadian Dollars shall be in a
principal amount that is an integral multiple of C$500,000 and not less than
C$1,000,000 and (y) denominated in Dollars shall be in a principal amount that
is an integral multiple of $500,000 and not less than $1,000,000.
          (b) Each Competitive Borrowing shall be comprised entirely of LIBOR
Competitive Loans or Fixed Rate Loans as the Borrower or any Subsidiary Borrower
may request pursuant to Section 2.4. Each Revolving Credit Borrowing shall be
comprised entirely of LIBOR Loans, ABR Loans or FFR Loans, as the Borrower or
any Subsidiary Borrower may request pursuant to Section 2.5; provided that
Revolving Credit Loans denominated in any Available Foreign Currency shall be
LIBOR Loans. Each Canadian Revolving Loan denominated in Canadian Dollars shall
be a Canadian B/A or a Canadian Prime Rate Loan. Each Canadian Revolving Loan
denominated in Dollars shall be a LIBOR Loan or a Canadian ABR Loan. Each Lender
may at its option make any LIBOR Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan, provided that any exercise of
such option shall not affect the obligation of the Borrower or such Subsidiary
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Interest Rate Type may be outstanding at the same
time; provided that neither the Borrower, nor any Subsidiary Borrower shall be
entitled to request any Borrowing that, if made, would result in an aggregate of
more than 23 separate Loans (other than Competitive Loans) of any Lender being
outstanding hereunder at any one time. For purposes of the calculation required
by the immediately preceding sentence, LIBOR Loans (other than LIBOR Competitive
Loans) having different Interest Periods or having been made in different
Currencies, regardless of whether they commence on the same date, shall be
considered separate Loans and all Loans of a single Interest Rate Type made on a
single date shall be considered a single Loan if such Loans have a common
Interest Period.
          (c) Subject to Section 2.7, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by making funds available at
the Funding Office no later than 1:00 P.M. Local Time in the case of Loans other
than ABR Loans, FFR Loans, Canadian Prime Rate Loans or Canadian ABR Loans and
4:00 P.M. Local Time in the case of ABR Loans, FFR Loans, Canadian Prime Rate
Loans and Canadian ABR Loans, in each case, in immediately available funds. Upon
receipt of the funds to be made available by the Lenders to fund any Borrowing
hereunder, the Administrative Agent shall disburse such funds by depositing them
into an account of the Borrower or the applicable Subsidiary Borrower maintained
with the Administrative Agent. Competitive Loans shall be made by the Lender or
Lenders whose Competitive Bids therefor are accepted pursuant to Section 2.4 in
the amounts so accepted and Loans shall be made by all the Lenders pro rata in
accordance with Section 2.1 and this Section 2.2. Canadian Revolving Loans shall
be made by the Canadian Revolving Lender in accordance with Section 2.1 and this
Section 2.2 and, in the case of Canadian B/As, with the provisions of
Section 2.26.
          (d) All ABR Loans and Canadian ABR Loans shall be denominated in
Dollars. All Canadian B/As and Canadian Prime Rate Loans shall be denominated in
Canadian Dollars.
          (e) Notwithstanding any other provision of this Agreement, neither the
Borrower, nor any Subsidiary Borrower shall be entitled to request any Borrowing
if the Interest Period requested with respect thereto would end after the
Termination Date.
     SECTION 2.3.    Use of Proceeds.
          The proceeds of the Loans shall be used for working capital and
general corporate purposes and to backstop commercial paper issuances.
     SECTION 2.4.    Competitive Bid Procedure.



--------------------------------------------------------------------------------



 



20

          (a) In order to request Competitive Bids, the Borrower or any
Subsidiary Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request substantially in the form of Exhibit D-1,
to be received by the Administrative Agent (i) in the case of a LIBOR
Competitive Borrowing, not later than 2:00 p.m., New York City time, four
Working Days before a proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 2:00 p.m., New York City time, one Business
Day before a proposed Competitive Borrowing. Each Competitive Bid Request shall
specify the requested Currency. No ABR Loan shall be requested in, or made
pursuant to, a Competitive Bid Request. A Competitive Bid Request that does not
conform substantially to the format of Exhibit D-1 may be rejected in the
Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower or such Subsidiary Borrower of such rejection by
telecopier. Such request for Competitive Bids shall in each case refer to this
Agreement and specify (i) whether the Borrowing then being requested is to be a
LIBOR Borrowing or a Fixed Rate Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day in the case of a Fixed Rate Borrowing and a
Working Day in the case of a LIBOR Competitive Borrowing) and the aggregate
principal Dollar Equivalent Amount thereof, which shall be in a minimum
principal Dollar Equivalent Amount of $10,000,000 and in an integral multiple of
$5,000,000, and (iii) the Interest Period with respect thereto (which may not
end after the Termination Date). Promptly after its receipt of a Competitive Bid
Request that is not rejected as aforesaid, the Administrative Agent shall invite
by telecopier (in the form set forth in Exhibit D-2) the Lenders to bid, on the
terms and subject to the conditions of this Agreement, to make Competitive Loans
pursuant to such Competitive Bid Request.
          (b) Each Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower or any Subsidiary Borrower responsive to a
Competitive Bid Request. Each Competitive Bid by a Lender must be received by
the Administrative Agent via telecopier, substantially in the form of
Exhibit D-3, (i) in the case of a LIBOR Competitive Borrowing, not later than
9:30 a.m., New York City time, three Working Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., New York City time, on the day of a proposed Competitive Borrowing.
Multiple Competitive Bids will be accepted by the Administrative Agent.
Competitive Bids that do not conform substantially to the format of Exhibit D-3
may be rejected by the Administrative Agent after conferring with, and upon the
instruction of, the Borrower or the applicable Subsidiary Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming
Competitive Bid of such rejection as soon as practicable. Each Competitive Bid
shall refer to this Agreement and specify (i) the principal Dollar Equivalent
Amount (which shall be in a minimum principal Dollar Equivalent Amount of
$10,000,000 and in an integral multiple of $5,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrower
or the applicable Subsidiary Borrower) of the Competitive Loan or Loans that the
applicable Lender is willing to make to the Borrower or the applicable
Subsidiary Borrower, (ii) the Competitive Bid Rate or Rates at which such Lender
is prepared to make such Competitive Loan or Loans and (iii) the Interest Period
or Interest Periods with respect thereto. If any Lender shall elect not to make
a Competitive Bid, such Lender shall so notify the Administrative Agent via
telecopier (i) in the case of LIBOR Competitive Loans, not later than 9:30 a.m.,
New York City time, three Working Days before a proposed Competitive Borrowing
and (ii) in the case of Fixed Rate Loans, not later than 9:30 a.m., New York
City time, on the day of a proposed Competitive Borrowing; provided that failure
by any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Loan as part of such proposed Competitive Borrowing. A
Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.
          (c) The Administrative Agent shall promptly notify the Borrower or the
applicable Subsidiary Borrower by telecopier of all the Competitive Bids made,
the Competitive Bid Rate or Rates and the principal amount of each Competitive
Loan in respect of which a Competitive Bid was made and the identity of the
Lender that made each Competitive Bid. The Administrative Agent shall send a
copy



--------------------------------------------------------------------------------



 



21

of all Competitive Bids to the Borrower or the applicable Subsidiary Borrower
for its records as soon as practicable after completion of the bidding process
set forth in this Section 2.4.
          (d) The Borrower or the applicable Subsidiary Borrower may in its sole
and absolute discretion, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid referred to in paragraph (c) above. The
Borrower or the applicable Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided
to accept or reject any or all of the Competitive Bids referred to in paragraph
(c) above, (i) in the case of a LIBOR Competitive Borrowing, not later than
10:30 a.m., New York City time, three Working Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 10:30
a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided that (A) the failure by the Borrower or the applicable Subsidiary
Borrower to give such notice shall be deemed to be a rejection of all the
Competitive Bids referred to in paragraph (c) above, (B) neither the Borrower,
nor any Subsidiary Borrower shall accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower or such Subsidiary Borrower has decided to
reject a Competitive Bid made at a lower Competitive Bid Rate, (C) the aggregate
amount of the Competitive Bids accepted by the Borrower or the applicable
Subsidiary Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (D) if the Borrower or any Subsidiary Borrower shall
accept a Competitive Bid or Competitive Bids made at a particular Competitive
Bid Rate but the amount of such Competitive Bid or Competitive Bids shall cause
the total amount of Competitive Bids to be accepted by the Borrower or the
applicable Subsidiary Borrower to exceed the amount specified in the Competitive
Bid Request, then the Borrower or the applicable Subsidiary Borrower shall
accept a portion of such Competitive Bid or Competitive Bids in an amount equal
to the amount specified in the Competitive Bid Request less the amount of all
other Competitive Bids accepted at lower Competitive Bid Rates with respect to
such Competitive Bid Request (it being understood that acceptance in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid at such Competitive
Bid Rate), (E) except pursuant to clause (D) above, no Competitive Bid shall be
accepted for a Competitive Loan unless such Competitive Loan is in a minimum
principal Dollar Equivalent Amount of $10,000,000 and an integral multiple of
$5,000,000 and (F) neither the Borrower, nor any Subsidiary Borrower may accept
Competitive Bids for Competitive Loans in any currency other than the currency
specified in the related Competitive Bid Request; and provided, further, that if
a Competitive Loan must be in an amount less than the Dollar Equivalent Amount
of $10,000,000 because of the provisions of clause (D) above, such Competitive
Loan shall be in a minimum principal Dollar Equivalent Amount of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (D), the amounts shall be rounded to the Dollar
Equivalent Amount of integral multiples of $1,000,000 in a manner that shall be
in the discretion of the Borrower or the applicable Subsidiary Borrower. A
notice given by the Borrower or any Subsidiary Borrower pursuant to this
paragraph (d) shall be irrevocable.
          (e) The Administrative Agent shall promptly notify each bidding Lender
whether its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted in the applicable Currency.
          (f) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower or the applicable Subsidiary Borrower one quarter of an hour
earlier than the latest time at which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph
(b) above.



--------------------------------------------------------------------------------



 



22

          (g) All notices required by this Section 2.4 shall be given in
accordance with Section 10.1.
     SECTION 2.5.    Revolving Credit Borrowing Procedure.
          In order to effect a Revolving Credit Borrowing, the Borrower or the
applicable Subsidiary Borrower shall hand deliver or telecopy to the
Administrative Agent a Borrowing notice substantially in the form of Exhibit E-1
(a) in the case of a Borrowing of LIBOR Revolving Credit Loans, not later than
2:00 p.m., New York City time, (i) four Working Days before a proposed Borrowing
denominated in any Available Foreign Currency and (ii) three Working Days before
a proposed Borrowing denominated in Dollars, and (b) in the case of an ABR
Borrowing or an FFR Borrowing, not later than 2:00 p.m., New York City time, on
the day of a proposed Borrowing. No Fixed Rate Loan or LIBOR Competitive Loan
shall be requested or made pursuant to a Revolving Credit Borrowing Request.
Such notice shall be irrevocable and shall in each case specify (A) whether the
Borrowing then being requested is to be a Borrowing of LIBOR Revolving Credit
Loans, an ABR Borrowing or an FFR Borrowing, (B) the date of such Revolving
Credit Borrowing (which shall be a Working Day) and the amount thereof and
(C) if such Borrowing is to be a Borrowing of LIBOR Revolving Credit Loans, the
Interest Period and Currency with respect thereto. If no election as to the
Interest Rate Type of a Revolving Credit Borrowing is specified in any such
notice, then the requested Revolving Credit Borrowing shall be an ABR Borrowing.
If no Interest Period with respect to any Borrowing of LIBOR Revolving Credit
Loans is specified in any such notice, then the Borrower or such Subsidiary
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no Currency with respect to any Borrowing of LIBOR Revolving Credit
Loans is specified in any such notice, then the Borrower or such Subsidiary
Borrower shall be deemed to have selected Dollars. If the Borrower or the
applicable Subsidiary Borrower shall not have given notice in accordance with
this Section 2.5 of its election to refinance a Revolving Credit Borrowing prior
to the end of the Interest Period in effect for such Borrowing, then the
Borrower or such Subsidiary Borrower shall (unless such Borrowing is repaid at
the end of such Interest Period) be deemed to have given notice of an election
to refinance such Borrowing with an ABR Borrowing. The Administrative Agent
shall promptly advise the Revolving Lenders of any notice given pursuant to this
Section 2.5 and of each such Lender’s portion of the requested Revolving Credit
Borrowing.
     SECTION 2.6.    Canadian Revolving Borrowing Procedure.
          In order to request a Canadian Revolving Loan, the Canadian Subsidiary
Borrower shall hand deliver or telecopy to the Canadian Revolving Lender a
Borrowing notice substantially in the form of Exhibit E-2 (a) in the case of a
LIBOR Loan, not later than 2:00 p.m., Toronto time, three Working Days before a
proposed Loan, (b) in the case of a Canadian B/A, not later than 2:00 p.m.,
Toronto time, two Working Days before a proposed Loan, and (c) in the case of a
Canadian Prime Rate Loan or Canadian ABR Loan, not later than 2:00 p.m., Toronto
time, on the day of a proposed Loan. No Fixed Rate Loan or LIBOR Competitive
Loan shall be requested or made pursuant to a Canadian Revolving Borrowing
Request. Such notice shall be irrevocable and shall in each case specify (A)
whether the Loan then being requested is to be a Canadian B/A, a Canadian Prime
Rate Loan, a Canadian ABR Loan or a LIBOR Loan, (B) the date of such Loan (which
shall be a Working Day) and the amount thereof, (C) the Currency with respect
thereto, (D) if such Loan is to be a Canadian B/A, the Contract Period with
respect thereto and (E) if such Loan is to be a LIBOR Loan, the Interest Period
with respect thereto. If no election as to the Interest Rate Type is specified
in any such notice for Loans denominated in Canadian Dollars, then the requested
Loan shall be a Canadian Prime Rate Loan. If no election as to the Interest Rate
Type is specified in any such notice for Loans denominated in Dollars, then the
requested Loan shall be a Canadian ABR Loan. If no Contract Period with respect
to any Canadian B/A is specified in any such notice, then the Canadian
Subsidiary Borrower shall be deemed to have selected a Contract Period of



--------------------------------------------------------------------------------



 



23

one month’s duration. If no Interest Period with respect to any LIBOR Loan is
specified in any such notice, then the Canadian Subsidiary Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
Currency with respect to any Canadian Revolving Loan is specified in any such
notice, then the Canadian Subsidiary Borrower shall be deemed to have selected
Canadian Dollars. If the Canadian Subsidiary Borrower shall not have given
notice in accordance with this Section 2.6 of its election to refinance a
Canadian Revolving Loan prior to the end of the Contract Period or Interest
Period, as the case may be, in effect for such Loan, then the Canadian
Subsidiary Borrower shall (unless such Loan is repaid at the end of such
Contract Period or Interest Period) be deemed to have given notice of an
election to refinance such Borrowing with a Canadian Prime Rate Loan, in the
case of a Canadian Dollar-denominated Loan, or Canadian ABR Loan, in the case of
a Dollar-denominated Loan. The Canadian Revolving Lender shall promptly advise
the Administrative Agent of any notice given pursuant to this Section 2.6.
     SECTION 2.7.    Refinancings.
          The Borrower and any Subsidiary Borrower may refinance all or any part
of any Borrowing made by it with a Borrowing of the same or a different Interest
Rate Type made pursuant to Section 2.4 or pursuant to a notice under Section 2.5
or 2.6, subject to the conditions and limitations set forth herein and elsewhere
in this Agreement, including refinancings of Competitive Borrowings with
Revolving Credit Borrowings in Dollars and Revolving Credit Borrowings in
Dollars with Competitive Borrowings; provided that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default,
(a) a Revolving Credit Borrowing of Dollars or portion thereof may only be
refinanced with an ABR Borrowing, (b) a Revolving Credit Borrowing of any
Available Foreign Currency shall be repaid in full at the end of the Interest
Period in effect for such Borrower, (c) a Canadian B/A may only be refinanced
with a Canadian Prime Rate Loan and (d) a LIBOR Canadian Revolving Loan may only
be refinanced with a Canadian ABR Loan. Any Borrowing or part thereof so
refinanced shall be deemed to be repaid in accordance with Section 2.9 with the
proceeds of a new Borrowing or Canadian Revolving Loan, as the case may be,
hereunder and the proceeds of the new Borrowing or Canadian Revolving Loan, as
the case may be, to the extent they do not exceed the principal amount of the
Borrowing or Loan being refinanced, shall not be paid by the applicable Lenders
to the Administrative Agent or by the Administrative Agent or the Canadian
Revolving Lender, as the case may be, to the Borrower or the applicable
Subsidiary Borrower pursuant to Section 2.2(c); provided that (A) if the
principal amount extended by a Lender in a refinancing of a Revolving Credit
Borrowing is greater than the principal amount extended by such Lender in the
Revolving Credit Borrowing being refinanced, then such Lender shall pay such
difference to the Administrative Agent for distribution to the Lenders described
in clause (B) below, (B) if the principal amount extended by a Lender in the
Revolving Credit Borrowing being refinanced is greater than the principal amount
being extended by such Lender in the refinancing, the Administrative Agent shall
return the difference to such Lender out of amounts received pursuant to clause
(A) above, and (C) to the extent any Lender fails to pay the Administrative
Agent amounts due from it pursuant to clause (A) above, any Loan or portion
thereof being refinanced with such amounts shall not be deemed repaid in
accordance with Section 2.9 and, to the extent of such failure, the Borrower or
the applicable Subsidiary Borrower shall pay such amount to the Administrative
Agent as required by Section 2.11; and (D) to the extent the Borrower or the
applicable Subsidiary Borrower fails to pay to the Administrative Agent any
amounts due in accordance with Section 2.9 as a result of the failure of a
Lender to pay the Administrative Agent any amounts due as described in clause
(C) above, the portion of any refinanced Loan deemed not repaid shall be deemed
to be outstanding solely to the Lender which has failed to pay the
Administrative Agent amounts due from it pursuant to clause (A) above to the
full extent of such Lender’s portion of such Loan.
     SECTION 2.8.    Fees.



--------------------------------------------------------------------------------



 



24

          (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a facility fee (a “Facility Fee”) at the rate per annum from
time to time in effect in accordance with Section 2.23, on the amount of the
Commitment of such Lender, whether used or unused, during the preceding quarter
(or shorter period commencing with the Closing Date, or ending with the
Termination Date or any date on which the Commitment of such Lender shall be
terminated). All Facility Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Facility Fee due to each
Lender shall commence to accrue on the Closing Date, shall be payable in arrears
and shall cease to accrue on the earlier of the Termination Date and the
termination of the Commitment of such Lender as provided herein; provided, that
if any Lender continues to have any outstanding Loans after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily
aggregate principal amount of such Lender’s Loans for each day from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any outstanding Loans.
          (b) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a utilization fee (a “Utilization Fee”) at a rate per annum
equal to the Utilization Fee Percentage for each Excess Utilization Day, which
fee shall accrue on the daily amount of the Commitment of such Lender (whether
used or unused) for each Excess Utilization Day during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any outstanding
Loans after its Commitment terminates, then such Utilization Fee shall continue
to accrue on the daily aggregate principal amount of such Lender’s Loans for
each Excess Utilization Day from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
outstanding Loans. All Utilization Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days and shall be payable in
arrears.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
          (d) All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
     SECTION 2.9.    Repayment of Loans; Evidence of Debt.
          (a) The Borrower and each Subsidiary Borrower hereby unconditionally
promises to pay to the Administrative Agent, for the account of each Revolving
Lender, the then unpaid principal amount of each Revolving Credit Loan made to
it on the Termination Date. The Borrower and each Subsidiary Borrower hereby
further agrees to pay to the Administrative Agent, for the account of each
Revolving Lender, interest on the unpaid principal amount of the Revolving
Credit Loans made to it from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.10.
          (b) The Borrower and each Subsidiary Borrower unconditionally promises
to pay to the Administrative Agent, for the account of each Lender that makes a
Competitive Loan to it, on the last day of the Interest Period applicable to
such Competitive Loan, the principal amount of such Competitive Loan. The
Borrower and each Subsidiary Borrower further unconditionally promises to pay to
the Administrative Agent, for the account of each Lender that makes a
Competitive Loan to it, interest on



--------------------------------------------------------------------------------



 



25

each such Competitive Loan made to it for the period from and including the date
of Borrowing of such Competitive Loan on the unpaid principal amount thereof
from time to time outstanding at the applicable rate per annum determined as
provided in, and payable as specified in, Section 2.10.
          (c) The Canadian Subsidiary Borrower unconditionally promises to pay
to the Canadian Revolving Lender the then unpaid principal amount of each
Canadian Revolving Loan made to it on the Termination Date. The Canadian
Subsidiary Borrower hereby further agrees to pay to the Canadian Revolving
Lender interest on the unpaid principal amount of the Canadian Revolving Loans
made to it from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.10.
          (d) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower or any Subsidiary
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
          (e) The Administrative Agent shall maintain the Register pursuant to
Section 10.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower or Subsidiary Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Subsidiary Borrower and each Lender’s share thereof.
          (f) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.9(d) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower or Subsidiary Borrower therein recorded; provided
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower or any Subsidiary Borrower to repay (with
applicable interest) the Loans made to the Borrower or such Subsidiary Borrower
by such Lender in accordance with the terms of this Agreement.
     SECTION 2.10.    Interest on Loans.
          (a) Subject to the provisions of Section 2.11, the Loans comprising
each LIBOR Borrowing shall bear interest at a rate per annum equal to (i) in the
case of each LIBOR Canadian Revolving Loan or LIBOR Revolving Credit Loan, LIBOR
for the Interest Period in effect for such Borrowing plus the applicable LIBOR
Spread from time to time in effect and (ii) in the case of each LIBOR
Competitive Loan, LIBOR for the Interest Period in effect for such Borrowing
plus or minus the Margin offered by the Lender making such Loan and accepted by
the Borrower or the applicable Subsidiary Borrower pursuant to Section 2.4.
          (b) Subject to the provisions of Section 2.11, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate.
          (c) Subject to the provisions of Section 2.11, the Loans comprising
each FFR Borrowing shall bear interest at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) equal to the Federal Funds Rate plus the applicable FFR Spread
from time to time in effect.



--------------------------------------------------------------------------------



 



26

          (d) Subject to the provisions of Section 2.11, each Canadian Prime
Rate Loan shall bear interest at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) equal to the Canadian Prime Rate.
          (e) Subject to the provisions of Section 2.11, each Canadian ABR Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) equal
to the Canadian Alternate Base Rate.
          (f) Subject to the provisions of Section 2.11, each Canadian B/A shall
be subject to an Acceptance Fee (computed on a per annum basis the basis on the
actual number of days elapsed over a year of 360 days) in accordance with the
provisions of Section 2.26.
          (g) Subject to the provisions of Section 2.11, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the Borrower or
the applicable Subsidiary Borrower pursuant to Section 2.4.
          (h) Interest on each Loan (other than Canadian B/As) shall be payable
in arrears on each Interest Payment Date applicable to such Loan. The LIBOR,
Federal Funds Rate, Alternate Base Rate, Canadian Prime Rate or Canadian
Alternate Base Rate for each Interest Period or day within an Interest Period
shall be determined by the Administrative Agent and such determination shall be
conclusive absent manifest error. The Acceptance Fee and Discount Rate
applicable to Canadian B/As shall be determined by the Canadian Revolving Lender
and such determination shall be conclusive absent manifest error.
          (i) For the purposes of disclosure under the Interest Act (Canada) and
for this Agreement, whenever interest to be paid hereunder is to be calculated
on the basis of 360 days or any other period of time that is less than a
calendar year, the yearly rate of interest to which the rate determined pursuant
to such calculation is equivalent is the rate so determined multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.
     SECTION 2.11.    Interest on Overdue Amounts.
          If the Borrower or any Subsidiary Borrower shall default in the
payment of the principal of, or interest on, any Loan or any other amount
becoming due hereunder, the Borrower or such Subsidiary Borrower shall on demand
from time to time pay interest, to the extent permitted by Applicable Law, on
such defaulted amount up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as applicable,
in the case of amounts bearing interest determined by reference to the Prime
Rate or the Canadian Prime Rate and a year of 360 days in all other cases, equal
to (a) in the case of the remainder of the then current Interest Period for any
LIBOR Loan, Fixed Rate Loan, the rate applicable to such Loan under Section 2.10
plus 2% per annum and (b) in the case of any ABR Loan, FFR Loan, Canadian B/A,
Canadian Prime Rate Loan or Canadian ABR Loan, the rate applicable to such Loan
under Section 2.10 plus 2% per annum.
     SECTION 2.12.    Alternate Rate of Interest.
          In the event the Administrative Agent shall have determined that
deposits in Dollars or the applicable Available Foreign Currency in the amount
of the requested principal amount of any LIBOR Loan are not generally available
in the London Interbank Market (or such other interbank eurocurrency



--------------------------------------------------------------------------------



 



27

market where the foreign currency and exchange operations in respect of Dollars
or such applicable Available Foreign Currency, as the case may be, are then
being conducted for delivery on the first day of such Interest Period), or, in
the case of LIBOR Loans, that the rate at which such deposits are being offered
will not adequately and fairly reflect the cost to any Lender of making or
maintaining its portion of such LIBOR Loans during such Interest Period, or that
reasonable means do not exist for ascertaining LIBOR, the Administrative Agent
shall, as soon as practicable thereafter, give written or telecopier notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have determined that
circumstances giving rise to such notice no longer exist, (a) any request by the
Borrower or any Subsidiary Borrower for a LIBOR Competitive Borrowing pursuant
to Section 2.4 shall be of no force and effect and shall be denied by the
Administrative Agent and (b) any request by the Borrower or any Subsidiary
Borrower for a LIBOR Borrowing pursuant to Section 2.5 shall be deemed to be a
request for an ABR Loan. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.
     SECTION 2.13.    Termination and Reduction of Commitments; Increase of
Revolving Commitments; Reallocation of Commitments.
          (a) The Commitments of all of the Lenders shall be automatically
terminated on the Termination Date.
          (b) Subject to Sections 2.14(b) and (c), upon at least three Business
Days’ prior irrevocable written or telecopy notice to the Administrative Agent
(which shall promptly notify each Lender), the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Revolving Commitment or the Canadian Revolving Commitment, or both;
provided that (i) each partial reduction shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $10,000,000 and (ii) the
Borrower shall not be entitled to make any such termination or reduction that
would reduce (A) the Total Revolving Commitment to an amount less than the sum
of the aggregate outstanding principal Dollar Equivalent Amount of the Loans
(other than Canadian Revolving Loans) plus the then current Revolving L/C
Exposure or (B) the Canadian Revolving Commitment to an amount less than the sum
of the aggregate outstanding principal Dollar Equivalent Amount of the Canadian
Revolving Loans plus the then current Canadian L/C Exposure.
          (c) Each reduction in the Total Revolving Commitment hereunder shall
be made ratably among the Lenders in accordance with their respective Revolving
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders on the date of each termination or reduction in the Total
Revolving Commitment, the Facility Fees and the Utilization Fees on the amount
of the Revolving Commitments so terminated or reduced accrued to the date of
such termination or reduction.
          (d) In the event that the Borrower wishes to increase the Total
Revolving Commitment at any time when no Default or Event of Default has
occurred and is continuing, it shall notify the Administrative Agent in writing
of the amount (the “Offered Increase Amount”) of such proposed increase (such
notice, a “Revolving Commitment Increase Notice”), and the Administrative Agent
shall notify each Revolving Lender of such proposed increase and provide such
additional information regarding such proposed increase as any Revolving Lender
may reasonably request. The Borrower may, at its election and with the consent
of the Administrative Agent and the Revolving Issuing Lenders (which consents
shall not be unreasonably withheld), (i) offer one or more of the Revolving
Lenders the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (f) below and/or (ii) offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (e) below. Each Revolving Commitment Increase Notice shall specify
which Revolving Lenders and/or banks, financial institutions or other entities
the Borrower desires to participate in such Revolving Commitment increase.



--------------------------------------------------------------------------------



 



28

The Borrower or, if requested by the Borrower, the Administrative Agent, will
notify such Lenders and/or banks, financial institutions or other entities of
such offer.
          (e) Any additional bank, financial institution or other entity which
the Borrower selects to offer participation in the increased Revolving
Commitments and which elects to become a party to this Agreement and provide a
Revolving Commitment in an amount so offered and accepted by it pursuant to
Section 2.13(d)(ii) shall execute a New Lender Supplement with the Borrower and
the Administrative Agent, substantially in the form of Exhibit F, whereupon such
bank, financial institution or other entity (herein called a “New Lender”) shall
become a Revolving Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 1.1A shall be deemed to be amended to add the name
and Revolving Commitment of such New Lender, provided that the Revolving
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.
          (f) Any Lender which accepts an offer to it by the Borrower to
increase its Revolving Commitment pursuant to Section 2.13(d)(i) shall, in each
case, execute a Revolving Commitment Increase Supplement with the Borrower and
the Administrative Agent, substantially in the form of Exhibit G, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Commitment as so increased, and
Schedule 1.1A shall be deemed to be amended to so increase the Revolving
Commitment of such Lender.
          (g) The Borrower and the Canadian Subsidiary Borrower may, from time
to time, but not more than once per calendar quarter, from and after the Closing
Date until the earlier of the Termination Date and the termination of the
Canadian Revolving Commitment, upon giving an irrevocable joint written notice
(each, a “Reallocation Notice”) to the Canadian Revolving Lender and the
Administrative Agent at least ten Working Days prior to the beginning of the
next following calendar quarter, temporarily reduce, in whole or in part, or
increase, the Canadian Revolving Commitment. Any reductions or increases in the
Canadian Revolving Commitment shall take effect on the first day of the next
following calendar quarter. Each reduction or increase in the Canadian Revolving
Commitment shall result in an automatic corresponding increase or reduction in
the Canadian Revolving Lender’s Revolving Commitment; provided that the amount
of the Canadian Revolving Commitment shall not, at any time, (i) be reduced to
an amount that is less than the sum of (A) the outstanding aggregate principal
Dollar Equivalent Amount of all Canadian Revolving Loans plus (B) the then
current Canadian L/C Exposure or (ii) exceed $80,000,000.
          (h) The ability of the Borrower and the Canadian Subsidiary Borrower
to reallocate the Revolving Commitments and the Canadian Revolving Commitment in
accordance with this Section 2.13 shall be subject to (i) the prior written
consent of the Canadian Revolving Lender to each such reallocation, (ii) the
representations and warranties set forth in (A) Article 3 (other than those set
forth in Section 3.5), in the case of the Borrower and (B) Sections 3.1, 3.2 and
3.3 as to the Canadian Subsidiary Borrower, in the case of the Canadian
Subsidiary Borrower, being true and correct in all material respects on and as
of the date of such reallocation with the same effect as though made on and as
of such date and (iii) at the time of and immediately following such reduction
or increase, no Event of Default or Default shall have occurred and be
continuing. Each Reallocation Notice shall specify the amount (expressed in
Dollars) of any reduction or increase in the Canadian Revolving Commitment and
the corresponding increase or reduction in the Revolving Credit Commitments.
Each reallocation requested under this Section 2.13 shall be in a minimum
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or, if less, (x) the remaining amount of the Canadian
Revolving Commitment then in effect or (y) an amount which would result in the
Canadian Revolving Commitment exceeding $80,000,000).



--------------------------------------------------------------------------------



 



29

          (i) Notwithstanding anything to the contrary in this Section 2.13,
(i) in no event shall any transaction effected pursuant to this Section 2.13
cause the Total Revolving Commitment to exceed $1,500,000,000 and (ii) no Lender
shall have any obligation to increase its Revolving Commitment unless it agrees
to do so in its sole discretion.
     SECTION 2.14.    Prepayment of Loans.
          (a) Prior to the Termination Date, the Borrower or any applicable
Subsidiary Borrower shall have the right at any time, and from time to time, to
prepay any Revolving Credit Borrowing or Canadian Revolving Loan, in whole or in
part (other than in the case of a Canadian B/A), subject to the requirements of
Section 2.18 but otherwise without premium or penalty, upon prior written or
telecopy notice to the Administrative Agent (which shall promptly notify each
Revolving Lender) (or to the Canadian Revolving Lender, in the case of any
prepayment of Canadian Revolving Loans) before 2:00 p.m. Local Time of at least
one Business Day in the case of an ABR Loan, FFR Loan, Canadian Prime Rate Loan
or Canadian ABR Loan, and of at least three Working Days in the case of a LIBOR
Loan; provided that each such partial prepayment shall be in a minimum aggregate
principal Dollar Equivalent Amount of (i) $1,000,000 or a whole multiple in
excess thereof, in the case of Revolving Credit Loans and (ii) $500,000 or a
whole multiple in excess thereof, in the case of Canadian Revolving Loans.
Neither the Borrower, nor any Subsidiary Borrower shall have the right to prepay
any Competitive Borrowing without the consent of the relevant Lender. Any
prepayment of a Canadian B/A shall be for the full face amount thereof, which
prepayment shall be made in full satisfaction of the Canadian Subsidiary
Borrower’s reimbursement obligation in respect of such Canadian B/A.
          (b) On any date when the sum of the Dollar Equivalent Amount of the
aggregate outstanding Loans (other than Canadian Revolving Loans) (after giving
effect to any Borrowings effected on such date) plus the then current Revolving
L/C Exposure exceeds the Total Revolving Commitment, the Borrower and/or any
applicable Subsidiary Borrower shall make a mandatory prepayment of the Loans in
such amount as may be necessary so that the Dollar Equivalent Amount of the
aggregate amount of outstanding Loans (other than Canadian Revolving Loans) plus
the then current Revolving L/C Exposure after giving effect to such prepayment
does not exceed the Total Revolving Commitment then in effect. Any prepayments
required by this paragraph shall be applied first to outstanding ABR Loans and
second to FFR Loans, in each case, up to the full amount thereof before they are
applied to outstanding LIBOR Loans.
          (c) On any date when the sum of the Dollar Equivalent Amount of the
aggregate outstanding Canadian Revolving Loans (after giving effect to any Loans
effected on such date) plus the then current Canadian L/C Exposure exceeds the
Canadian Revolving Commitment, the Canadian Subsidiary Borrower shall make a
mandatory prepayment of the Loans in such amount as may be necessary so that the
Dollar Equivalent Amount of the aggregate amount of outstanding Canadian
Revolving Loans plus the then current Canadian L/C Exposure after giving effect
to such prepayment does not exceed the Canadian Revolving Commitment then in
effect. Any prepayments required by this paragraph shall be applied first to
outstanding Canadian Prime Rate Loans and second to outstanding Canadian ABR
Loans, up to the full amount thereof before they are applied to outstanding
Canadian B/As and LIBOR Loans; provided that, in lieu of applying prepaid
amounts to outstanding Canadian B/As, the Canadian Subsidiary Borrower may
deposit cash or Cash Equivalents in a Canadian Cash Collateral Account in an
amount equal to the amount by which the principal Dollar Equivalent Amount of
any outstanding Canadian B/As exceeds the Canadian Revolving Commitment then in
effect after giving effect to such other prepayments.
          (d) On any date the Borrower shall cease to own, directly or through
wholly-owned Subsidiaries, all of the capital stock of any Subsidiary Borrower,
free and clear of any direct or indirect



--------------------------------------------------------------------------------



 



30

Liens, such Subsidiary Borrower shall (i) make a mandatory prepayment of all
outstanding Loans made to it and (ii) deposit cash in a Cash Collateral Account
in an amount equal at all times to the full amount of the Revolving L/C Exposure
from Revolving Letters of Credit issued for its account or Canadian L/C Exposure
from Canadian Letters of Credit issued for its account.
          (e) Each notice of prepayment pursuant to this Section 2.14 shall
specify the specific Borrowing(s), the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower or the applicable Subsidiary Borrower to prepay such
Borrowing(s) by the amount stated therein. All prepayments under this
Section 2.14 shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment and any amounts due pursuant to
Section 2.18.
     SECTION 2.15.    Eurocurrency Reserve Costs.
          The Borrower and any applicable Subsidiary Borrower shall pay to the
Administrative Agent for the account of each Lender (or to the Canadian
Revolving Lender, in the case of LIBOR Canadian Revolving Loans), so long as
such Lender shall be required under regulations of the Board to maintain
reserves with respect to liabilities or assets consisting of, or including,
Eurocurrency Liabilities (as defined in Regulation D of the Board) (or, at any
time when such Lender may be required by the Board or by any other Governmental
Authority, whether within the United States or in another relevant jurisdiction,
to maintain reserves against any other category of liabilities which includes
deposits by reference to which LIBOR is determined as provided in this Agreement
or against any category of extensions of credit or other assets of such Lender
which includes any such LIBOR Loans), additional interest on the unpaid
principal amount of each LIBOR Loan made to the Borrower or such Subsidiary
Borrower by such Lender, from the date of such Loan until such Loan is paid in
full, at an interest rate per annum equal at all times during the Interest
Period for such Loan to the remainder obtained by subtracting (i) LIBOR for such
Interest Period from (ii) the rate obtained by multiplying LIBOR as referred to
in clause (i) above by the Statutory Reserves of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender and notified
to the Borrower (with a copy to the Administrative Agent) not later than five
Business Days before the next Interest Payment Date for such Loan, and such
additional interest so notified to the Borrower or the applicable Subsidiary
Borrower by any Lender shall be payable to the Administrative Agent for the
account of such Lender (or to the Canadian Revolving Lender, in the case of
LIBOR Canadian Revolving Loans) on each Interest Payment Date for such Loan.
     SECTION 2.16.    Reserve Requirements; Change in Circumstances.
          (a) Notwithstanding any other provision herein, if after the date of
this Agreement any change in Applicable Law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall subject any Lender to, or increase the net amount of,
any tax, levy, impost, duty, charge, fee, deduction or withholding with respect
to any Loan, or shall change the basis of taxation of payments to any Lender of
the principal of or interest on any Loan made by such Lender or any other fees
or amounts payable hereunder (other than (x) taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office or its applicable Lending Office or by any political subdivision or
taxing authority therein (or any tax which is enacted or adopted by such
jurisdiction, political subdivision or taxing authority as a direct substitute
for any such taxes) or (y) any tax, assessment, or other governmental charge
that would not have been imposed but for the failure of any Lender to comply
with any certification, information, documentation or other reporting
requirement), (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender, or (iii) shall impose on any



--------------------------------------------------------------------------------



 



31

Lender or eurocurrency market any other condition affecting this Agreement or
any Loan made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) in respect thereof by an amount deemed in
good faith by such Lender to be material, then the Borrower or the applicable
Subsidiary Borrower shall pay such additional amount or amounts as will
compensate such Lender for such increase or reduction to such Lender upon demand
by such Lender.
          (b) If, after the date of this Agreement, any Lender shall have
determined in good faith that the adoption after the date hereof of or any
change after the date hereof in any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any Lending Office of such Lender) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of its
Obligations hereunder to a level below that which such Lender (or its holding
company) could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s policies or the policies of
its holding company, as the case may be, with respect to capital adequacy) by an
amount deemed by such Lender to be material, then, from time to time, the
Borrower or the applicable Subsidiary Borrower shall pay to the Administrative
Agent for the account of such Lender (or its holding company) such additional
amount or amounts as will compensate such Lender for such reduction upon demand
by such Lender.
          (c) A certificate of a Lender setting forth in reasonable detail
(i) such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (a) or (b) above, as the case may be, and (ii) the
calculation of such amount or amounts referred to in the preceding clause (i),
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower or the applicable Subsidiary Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 Business Days after its receipt of the same.
          (d) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period. The
protection of this Section 2.16 shall be available to each Lender regardless of
any possible contention of invalidity or inapplicability of the law, regulation
or condition which shall have been imposed.
          (e) Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under this Section 2.16,
Section 2.17, Section 2.22 or Section 2.24(g) or (ii) would require the Borrower
or any Subsidiary Borrower to pay an increased amount under this Section 2.16,
Section 2.17, Section 2.22 or Section 2.24(g), it will use reasonable efforts to
notify the Borrower of such event or condition and, to the extent not
inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender, or, if
applicable to participate in Letters of Credit, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to this Section 2.16, Section 2.17,
Section 2.22 or Section



--------------------------------------------------------------------------------



 



32

2.24(g) would be materially reduced or the taxes or other amounts otherwise
payable under this Section 2.16, Section 2.17 or Section 2.22 would be
materially reduced, and if, as determined by such Lender, in its sole reasonable
discretion, the making, funding or maintaining of such Loans or Letters of
Credit through such other Lending Office would not otherwise materially
adversely affect such Loans or Letters of Credit.
          (f) In the event any Lender shall have delivered to the Borrower a
notice that LIBOR Loans are no longer available from such Lender pursuant to
Section 2.17, that amounts are due to such Lender pursuant to paragraph
(c) above, that any of the events designated in paragraph (e) above have
occurred or that such Lender shall not be rated at least BBB by S&P and Baa2 by
Moody’s, the Borrower may (but subject in any such case to the payments required
by Section 2.18), provided that there shall exist no Default or Event of
Default, upon at least five Business Days’ prior written or telecopier notice to
such Lender and the Administrative Agent, but not more than 30 days after
receipt of notice from such Lender, identify to the Administrative Agent a
lending institution reasonably acceptable to the Administrative Agent which will
purchase the Revolving Commitment, the amount of outstanding Loans and any
participations in Letters of Credit from the Lender providing such notice and
such Lender shall thereupon assign its Revolving Commitment, any Loans owing to
such Lender and any participations in Letters of Credit held by such Lender to
such replacement lending institution pursuant to Section 10.3. Such notice shall
specify an effective date for such assignment and at the time thereof, the
Borrower and/or the applicable Subsidiary Borrower shall pay all accrued
interest, Facility Fees, Utilization Fees and all other amounts (including
without limitation all amounts payable under this Section and Sections 2.22,
2.24(g), 10.4 and 10.5) owing hereunder to such Lender as at such effective date
for such assignment.
     SECTION 2.17.    Change in Legality.
          (a) Notwithstanding anything to the contrary herein contained, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any LIBOR Loan or to
give effect to its obligations as contemplated hereby, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:
     (i) declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for LIBOR Competitive Loans and the Borrower shall otherwise be
prohibited from requesting LIBOR Loans from such Lender hereunder unless such
declaration is subsequently withdrawn; and
     (ii) require that all outstanding LIBOR Loans (in Dollars) made by it be
converted to ABR Loans (or to Canadian ABR Loans, in the case of the Canadian
Revolving Lender) in which event (A) all such LIBOR Loans shall be automatically
converted to ABR Loans or Canadian ABR Loans, as the case may be, as of the
effective date of such notice as provided in Section 2.17(b) and (B) all
payments and prepayments of principal which would otherwise have been applied to
repay the converted LIBOR Loans shall instead be applied to repay the ABR Loan
resulting from the conversion of such LIBOR Loans.
          (b) For purposes of this Section 2.17, a notice to the Borrower by any
Lender pursuant to Section 2.17(a) shall be effective on the date of receipt
thereof by the Borrower.



--------------------------------------------------------------------------------



 



33

     SECTION 2.18.    Reimbursement of Lenders.
          (a) The Borrower shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released
(i) by any prepayment (for any reason, including any refinancing) of any LIBOR
or Fixed Rate Loan if such Loan is repaid other than on the last day of the
applicable Interest Period for such Loan or (ii) in the event that after the
Borrower or any Subsidiary Borrower delivers a notice of borrowing under
Section 2.5 in respect of LIBOR Revolving Credit Loans or a Competitive Bid
Accept/Reject Letter under Section 2.4(d), pursuant to which it has accepted
Competitive Bids of one or more of the Lenders, the applicable Loan is not made
on the first day of the Interest Period specified by the Borrower or the
applicable Subsidiary Borrower for any reason other than (I) a suspension or
limitation under Section 2.17 of the right of the Borrower or any Subsidiary
Borrower to select a LIBOR Loan or (II) a breach by such Lender of its
obligations hereunder. In the case of such failure to borrow, such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
not borrowed, at a rate of interest equal to the interest rate applicable to
such Loan pursuant to Section 2.10, for the period from the date of such failure
to borrow to the last day of the Interest Period for such Loan which would have
commenced on the date of such failure to borrow, over (B) the amount realized by
such Lender in reemploying the funds not advanced during the period referred to
above. In the case of a payment other than on the last day of the Interest
Period for a Loan, such loss shall be the amount of the excess, if any, of
(A) the amount of interest which would have accrued on the amount so paid at a
rate of interest equal to the interest rate applicable to such Loan pursuant to
Section 2.10, for the period from the date of such payment to the last day of
the then current Interest Period for such Loan, over (B) an amount equal to the
product of (x) the amount of the Loan so paid times (y) the current daily yield
on U.S. Treasury Securities (at such date of determination) with maturities
approximately equal to the remaining Interest Period for such Loan times (z) the
number of days remaining in the Interest Period for such Loan. Each Lender shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error. The Borrower shall pay to the Administrative Agent for
the account of each Lender the amount shown as due on any certificate within
thirty (30) days after its receipt of the same.
          (b) In the event the Borrower or any Subsidiary Borrower fails to
prepay any Loan on the date specified in any prepayment notice delivered
pursuant to Section 2.14(a), the Borrower on demand by any Lender shall pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any loss incurred by such Lender as a result of such
failure to prepay, including, without limitation, any loss, cost or expenses
incurred by reason of the acquisition of deposits or other funds by such Lender
to fulfill deposit obligations incurred in anticipation of such prepayment. Each
Lender shall deliver to the Borrower and the Administrative Agent from time to
time one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error.
     SECTION 2.19.    Pro Rata Treatment.
          Except as permitted under Sections 2.15, 2.16(c), 2.16(f), 2.17, 2.18
and 4.1(g), each Borrowing under the Revolving Commitments and each reduction of
the Total Revolving Commitment shall be allocated pro rata among the Lenders in
accordance with their respective Revolving Commitments (or, if such Revolving
Commitments shall have expired or been terminated, in accordance with the
respective principal amount of their Revolving Credit Loans) and each payment or
prepayment of principal of any Borrowing and each payment of interest on the
Revolving Credit Loans shall be allocated pro rata in accordance with the
respective principal amount of the Revolving Credit Loans then held by the
Lenders. Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. Each payment of interest on any



--------------------------------------------------------------------------------



 



34

Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing. For purposes of determining the available Revolving Commitments
of the Lenders at any time, each outstanding Competitive Borrowing shall be
deemed to have utilized the Revolving Commitments of the Lenders (including
those Lenders that shall not have made Loans as part of such Competitive
Borrowing) pro rata in accordance with such respective Revolving Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing
under the Revolving Commitments to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing
computed in accordance with Section 2.1, to the next higher or lower whole
Dollar amount.
     SECTION 2.20.    Right of Setoff.
          If any Event of Default shall have occurred and be continuing and any
Lender shall have requested the Administrative Agent to declare the Loans
immediately due and payable pursuant to Article 7, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by such Lender and any
other indebtedness at any time owing by such Lender to, or for the credit or the
account of, the Borrower or any Subsidiary Borrower (limited, in the case of any
Subsidiary Borrower, to the extent of the Obligations owed by such Subsidiary
Borrower under this Agreement), against any of and all the Obligations now or
hereafter existing under this Agreement and the Loans and participations in
Letters of Credit held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such Loans and
although such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender,
but the failure to give such notice shall not affect the validity of such setoff
and application. The rights of each Lender under this Section 2.20 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have and are subject to the provisions of Section 8.2.
     SECTION 2.21.    Manner of Payments.
          All payments by the Borrower or any Subsidiary Borrower hereunder
shall be made in immediately available funds, without setoffs, deductions or
counterclaims, at the Funding Office no later than 4:30 p.m., Local Time, on the
date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to, but
excluding, the date on which such Loan is paid or refinanced with a Loan of a
different Interest Rate Type. All interest and principal payments in respect of
any Loan shall be made in the Currency in which such Loan is denominated. All
other payments shall be made in Dollars.
     SECTION 2.22.    Withholding Taxes.
          (a) Prior to the date of the initial Loans hereunder, and from time to
time thereafter if requested by the Borrower or the Administrative Agent or
required because, as a result of a change in Applicable Law or a change in
circumstances or otherwise, a previously delivered form or statement becomes
incomplete or incorrect in any material respect, each Lender organized under the
laws of a jurisdiction outside the United States (other than the Canadian
Revolving Lender) shall, to the extent it may lawfully do so, provide, if
applicable, the Administrative Agent and the Borrower with complete, accurate
and duly executed forms or other statements prescribed by a Governmental
Authority certifying such Lender’s exemption, if any, from, or entitlement to a
reduced rate, if any, of, withholding taxes (including backup withholding taxes)
with respect to all payments to be made to such Lender hereunder.



--------------------------------------------------------------------------------



 



35

          (b) The Borrower, any applicable Subsidiary Borrower and the
Administrative Agent shall be entitled to deduct and withhold any and all
present or future taxes or withholdings, and all liabilities with respect
thereto, from payments hereunder, if and to the extent that the Borrower, any
applicable Subsidiary Borrower or the Administrative Agent in good faith
determines that such deduction or withholding is required by Applicable Law,
including, without limitation, any applicable treaty. In the event the Borrower,
any applicable Subsidiary Borrower or the Administrative Agent shall so
determine that deduction or withholding of taxes is required, it shall advise
the affected Lender as to the basis of such determination prior to actually
deducting and withholding such taxes. In the event the Borrower, any applicable
Subsidiary Borrower or the Administrative Agent shall so deduct or withhold
taxes from amounts payable hereunder, it (i) shall pay to or deposit with the
appropriate taxing authority in a timely manner the full amount of taxes it has
deducted or withheld; (ii) shall provide evidence of payment of such taxes to,
or the deposit thereof with, the appropriate taxing authority and a statement
setting forth the amount of taxes deducted or withheld, the applicable rate, and
any other information or documentation reasonably requested by the Lenders from
whom the taxes were deducted or withheld; and (iii) shall forward to such
Lenders any receipt for such payment or deposit of the deducted or withheld
taxes as may be issued from time to time by the appropriate taxing authority.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments hereunder are not
subject to (A) United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, in the case of extensions of credit
made under the Revolving Commitments or (B) Canadian withholding tax, in the
case of extensions of credit made under the Canadian Revolving Commitment, the
Borrower, any applicable Subsidiary Borrower or the Administrative Agent may
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for any Lender.
          (c) Each Lender agrees (i) that as between it and the Borrower, any
Subsidiary Borrower or the Administrative Agent, it shall be the Person to
deduct and withhold taxes, and to the extent required by law it shall deduct and
withhold taxes, on amounts that such Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this
Agreement to such other Person(s) pursuant to paragraph (g) of Section 10.3 and
(ii) to indemnify the Borrower, any applicable Subsidiary Borrower and the
Administrative Agent and any of their officers, directors, agents, or employees
against, and to hold them harmless from, any tax, interest, additions to tax,
penalties, reasonable counsel and accountants’ fees, disbursements or payments
arising from the assertion by any appropriate taxing authority of any claim
against them relating to a failure to withhold taxes as required by Applicable
Law with respect to amounts described in clause (i) of this paragraph (c).
          (d) Each assignee of a Lender’s interest in this Agreement in
conformity with Section 10.3 shall be bound by this Section 2.22, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.22.
          (e) In the event that any (a) withholding taxes imposed by any
jurisdiction outside the United States shall become payable for any reason
(other than an assignment of any portion of the Canadian Revolving Commitment or
Canadian Revolving Loans by the Canadian Lenders to any Person who is not an
Eligible Canadian Revolving Lender) or (b) United States withholding taxes shall
become payable as a result of any change in any statute, treaty, ruling,
determination or regulation occurring after the Initial Date (as defined below),
in respect of any sum payable hereunder or under any other Fundamental Document
to any Lender or the Administrative Agent (i) the sum payable by the Borrower or
any Subsidiary Borrower shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.22) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower, any Subsidiary Borrower,
the Lender



--------------------------------------------------------------------------------



 



36

or the Administrative Agent (as the case may be) shall make such deductions and
(iii) the Borrower, any applicable Subsidiary Borrower, the Lender or the
Administrative Agent (as the case may be) shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law. For purposes of this Section 2.22, the term “Initial Date” shall mean
(i) in the case of the Administrative Agent, the date hereof, (ii) in the case
of each Lender as of the date hereof, the date hereof and (iii) in the case of
any other Lender, the effective date of the Assignment and Acceptance pursuant
to which it became a Lender.
     SECTION 2.23.    Certain Pricing Adjustments.
          The Facility Fee, the applicable LIBOR Spread, the applicable FFR
Spread and the Utilization Fee Percentage in effect from time to time shall be
determined in accordance with the following table:

                                  S&P/Moody’s/Fitch                     Rating
Equivalent                     of the Borrower's           Applicable  
Applicable   Utilization Fee senior unsecured   Facility Fee   LIBOR Spread  
FFR Spread   Percentage long-term debt   (in Basis Points)   (in Basis Points)  
(in Basis Points)   (in Basis Points)
A/A2/A or better
    7.0       18.0       18.0       10.0  
A-/A3/A-
    8.0       22.0       22.0       10.0  
BBB+/Baa1/BBB+
    10.0       30.0       30.0       10.0  
BBB/Baa2/BBB
    12.0       38.0       38.0       10.0  
BBB-/Baa3/BBB-
    15.0       47.5       47.5       12.5  
BB+/Ba1/BB+ or worse
    17.5       70.0       70.0       12.5  

          In the event the S&P, Moody’s and Fitch ratings on the Borrower’s
senior non-credit enhanced unsecured long-term debt are not equivalent to each
other, the second highest rating among S&P, Moody’s and Fitch will determine
Facility Fee, the applicable LIBOR Spread, the applicable FFR Spread and the
Utilization Fee Percentage. In the event that (a) the Borrower’s senior
non-credit enhanced unsecured long-term debt is rated by (i) Fitch and only one
of S&P or Moody’s, or (ii) only one of S&P or Moody’s (for any reason, including
if S&P or Moody’s shall cease to be in the business of rating corporate debt
obligations), and not by Fitch, or (b) if the rating system of any of S&P,
Moody’s or Fitch shall change, then an amendment shall be negotiated in good
faith (and shall be effective only upon approval by the Borrower and the
Supermajority Lenders) to the references to specific ratings in the table above
to reflect such changed rating system or the unavailability of ratings from such
rating agency (including an amendment to provide for the substitution of an
equivalent or successor ratings agency). In the event that the Borrower’s senior
non-credit enhanced unsecured long-term debt is (i) not rated by any of S&P,
Moody’s or Fitch or (ii) rated only by Fitch, then the Facility Fee, the
applicable LIBOR Spread, the applicable FFR Spread and the Utilization Fee
Percentage shall be deemed to be calculated as if the lowest rating category set
forth above applied. Any increase in the Facility Fee, the applicable LIBOR
Spread, the applicable FFR Spread or the Utilization Fee Percentage determined
in accordance with the foregoing table shall become effective on the date of
announcement or publication by the Borrower or the applicable rating agency of a
reduction in such rating or, in the absence of such announcement or publication,
on the effective date of such decreased rating, or on the date of any request by
the Borrower to the applicable rating agency not to rate its senior non-credit
enhanced unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower’s senior non-credit enhanced
unsecured long-term debt. Any decrease in the Facility Fee, the applicable LIBOR
Spread, the applicable FFR Spread or the Utilization Fee Percentage shall be
effective on the date of announcement or



--------------------------------------------------------------------------------



 



37

publication by any of such rating agencies of an increase in rating or in the
absence of announcement or publication on the effective date of such increase in
rating.
     SECTION 2.24.    Revolving Letters of Credit.
          (a) (i) Upon the terms and subject to the conditions hereof, each
Revolving Issuing Lender agrees to issue Revolving Letters of Credit payable in
Dollars from time to time after the Closing Date and prior to the earlier of the
Termination Date and the termination of the Revolving Commitments, upon the
request of the Borrower or any Subsidiary Borrower (other than the Canadian
Subsidiary Borrower), provided that (A) the Borrower or applicable Subsidiary
Borrower shall not request that any Revolving Letter of Credit be issued if,
after giving effect thereto, the sum of the then current Revolving L/C Exposure
plus the aggregate principal Dollar Equivalent Amount of the Loans then
outstanding (other than Canadian Revolving Loans) would exceed the Total
Revolving Commitment, (B) in no event shall any Revolving Issuing Lender issue
(x) any Revolving Letter of Credit having an expiration date later than five
Business Days before the Termination Date or (y) any Revolving Letter of Credit
having an expiration date more than one year after its date of issuance,
provided, further, that any Revolving Letter of Credit with a 365-day duration
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (x) above), (C) neither
the Borrower, nor any Subsidiary Borrower shall request that a Revolving Issuing
Lender issue any Revolving Letter of Credit if, after giving effect to such
issuance, the Revolving L/C Exposure would exceed $200,000,000, and (D) a
Revolving Issuing Lender shall be prohibited from issuing or renewing Revolving
Letters of Credit hereunder upon the occurrence and during the continuance of a
Default or an Event of Default.
     (ii) Immediately upon the issuance of each Revolving Letter of Credit, each
Revolving Lender shall be deemed to, and hereby agrees to, have irrevocably
purchased from the applicable Revolving Issuing Lender, a participation in such
Revolving Letter of Credit in accordance with the percentage which its Revolving
Commitment represents of the Total Revolving Commitment.
     (iii) Each Revolving Letter of Credit may, at the option of the applicable
Revolving Issuing Lender, provide that such Revolving Issuing Lender may (but
shall not be required to) pay all or any part of the maximum amount which may at
any time be available for drawing thereunder to the beneficiary thereof upon the
occurrence of an Event of Default and the acceleration of the maturity of the
Revolving Credit Loans, provided that, if payment is not then due to such
beneficiary, such Revolving Issuing Lender shall deposit the funds in question
in an account with such Revolving Issuing Lender to secure payment to such
beneficiary and any funds so deposited shall be paid to such beneficiary of such
Revolving Letter of Credit if conditions to such payment are satisfied or
returned to the Administrative Agent for distribution to the Revolving Lenders
(or, if all Obligations shall have been paid in full in cash, to the Borrower or
the applicable Subsidiary Borrower) if no payment to such beneficiary has been
made and the final date available for drawings under such Revolving Letter of
Credit has passed. Each payment or deposit of funds by a Revolving Issuing
Lender as provided in this paragraph shall be treated for all purposes of this
Agreement as a drawing duly honored by such Revolving Issuing Lender under the
related Revolving Letter of Credit.
             (b) Whenever the Borrower or any Subsidiary Borrower desires the
issuance of a Revolving Letter of Credit, it shall deliver to the Administrative
Agent and the applicable Revolving Issuing Lender a written notice no later than
1:00 p.m. (New York City time) at least five Business Days prior to the proposed
date of issuance provided, however, that the Borrower or such Subsidiary
Borrower and the Administrative Agent and such Revolving Issuing Lender may
agree to a shorter time period.



--------------------------------------------------------------------------------



 



38

That notice shall specify (i) the Revolving Issuing Lender for such Revolving
Letter of Credit, (ii) the proposed date of issuance (which shall be a Business
Day), (iii) the face amount of such Revolving Letter of Credit, (iv) the
expiration date of such Revolving Letter of Credit and (v) the name and address
of the beneficiary. Such notice shall be accompanied by a brief description of
the underlying transaction and upon the request of the applicable Revolving
Issuing Lender, the Borrower or the applicable Subsidiary Borrower shall provide
additional details regarding the underlying transaction. Concurrently with the
giving of written notice of a request for the issuance of a Revolving Letter of
Credit, the Borrower or the applicable Subsidiary Borrower shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Revolving Letter of Credit which, if
presented by such beneficiary prior to the expiration date of such Revolving
Letter of Credit, would require the applicable Revolving Issuing Lender to make
payment under such Revolving Letter of Credit; provided that the applicable
Revolving Issuing Lender, in its reasonable discretion, may require customary
changes in any such documents and certificates. Upon issuance of any Revolving
Letter of Credit, the applicable Revolving Issuing Lender shall notify the
Administrative Agent of the issuance of such Revolving Letter of Credit.
Promptly after receipt of such notice, the Administrative Agent shall notify
each Revolving Lender of the issuance and the amount of each such Lender’s
respective participation therein.
          (c) The payment of drafts under any Revolving Letter of Credit shall
be made in accordance with the terms of such Revolving Letter of Credit and, in
that connection, any Revolving Issuing Lender shall be entitled to honor any
drafts and accept any documents presented to it by the beneficiary of such
Revolving Letter of Credit in accordance with the terms of such Revolving Letter
of Credit and believed by such Revolving Issuing Lender in good faith, and in
the absence of gross negligence or willful misconduct, to be genuine. No
Revolving Issuing Lender shall have any duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial practices, and in the absence of gross negligence or willful
misconduct, that the documents which are required to be presented before payment
or acceptance of a draft under any Revolving Letter of Credit have been
delivered and that they comply on their face with the requirements of that
Revolving Letter of Credit. The obligations of the Borrower and any Subsidiary
Borrower under this Section 2.24 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any Subsidiary Borrower may have or have had
against any Revolving Issuing Lender, any beneficiary of a Revolving Letter of
Credit or any other Person.
          (d) If any Revolving Issuing Lender shall make payment on any draft
presented under a Revolving Letter of Credit, such Revolving Issuing Lender
shall give notice of such payment to the Administrative Agent and the Revolving
Lenders and each Revolving Lender hereby authorizes and requests such Revolving
Issuing Lender to advance for its account pursuant to the terms hereof its share
of such payment based upon its participation in such Revolving Letter of Credit
and agrees promptly to reimburse such Revolving Issuing Lender in immediately
available funds for the Dollar amount so advanced on its behalf. If such
reimbursement is not made by any Revolving Lender in immediately available funds
on the same day on which such Revolving Issuing Lender shall have made payment
on any such draft, such Lender shall pay interest thereon to such Revolving
Issuing Lender at a rate per annum equal to the Revolving Issuing Lender’s cost
of obtaining overnight funds in the New York Federal Funds Market.
          (e) In the case of any draft presented under a Revolving Letter of
Credit which is required to be paid at any time on or before the Termination
Date and provided that the conditions specified in Section 4.2 are then
satisfied, such payment shall constitute an ABR Loan hereunder, and interest
shall accrue from the date the applicable Revolving Issuing Lender makes payment
of a draft under the Revolving Letter of Credit. If any draft is presented under
a Revolving Letter of Credit and (i) the conditions specified in Section 4.2 are
not satisfied or (ii) if the Revolving Commitments have been



--------------------------------------------------------------------------------



 



39

terminated, then the Borrower or the applicable Subsidiary Borrower will, upon
demand by the Administrative Agent, pay to the applicable Revolving Issuing
Lender, in immediately available funds, the full amount of such draft.
          (f) (i) The Borrower agrees to pay the following amount to each
Revolving Issuing Lender with respect to Revolving Letters of Credit issued by
it hereunder:
     (A) with respect to drawings made under any Revolving Letter of Credit,
interest, payable on demand, on the amount paid by such Revolving Issuing Lender
in respect of each such drawing from the date of the drawing to, but excluding,
the date such amount is reimbursed by the Borrower at a rate which is at all
times equal to 2% per annum in excess of the Alternate Base Rate; provided that
no such default interest shall be payable if such reimbursement is made from the
proceeds of Revolving Credit Loans pursuant to Section 2.24(e);
     (B) with respect to the issuance, amendment or transfer of each Revolving
Letter of Credit and each drawing made thereunder, documentary and processing
charges in accordance with such Revolving Issuing Lender’s standard schedule for
such charges in effect at the time of such issuance, amendment, transfer or
drawing, as the case may be; and
     (C) a fronting fee computed at the rate agreed to by the Borrower and the
applicable Revolving Issuing Lender, on the daily average face amount of each
outstanding Revolving Letter of Credit issued by such Revolving Issuing Lender,
such fee to be due and payable in arrears on and through the last day of each
fiscal quarter of the Borrower, on the Termination Date and on the expiration of
the last outstanding Revolving Letter of Credit.
     (ii) The Borrower agrees to pay to the Administrative Agent for
distribution to each Revolving Lender in respect of all Revolving Letters of
Credit outstanding, such Lender’s pro rata share of a commission on the maximum
amount available from time to time to be drawn under such outstanding Revolving
Letters of Credit calculated at a rate per annum equal to the applicable LIBOR
Spread from time to time in effect hereunder. Such commission shall be payable
in arrears on and through the last day of each fiscal quarter of the Borrower
and on the later of the Termination Date and the expiration of the last
outstanding Revolving Letter of Credit.
     (iii) Promptly upon receipt by any Revolving Issuing Lender or the
Administrative Agent (as applicable) of any amount described in clause (i)(A) or
(ii) of this Section 2.24(f), or any amount described in Section 2.24(e)
previously reimbursed to the applicable Revolving Issuing Lender by the
Revolving Lenders, such Revolving Issuing Lender or the Administrative Agent (as
applicable) shall distribute to each Revolving Lender its pro rata share of such
amount. Amounts payable under clauses (i)(B) and (i)(C) of this Section 2.24(f)
shall be paid directly to the Revolving Issuing Lender and shall be for its
exclusive use.
             (g) If by reason of (i) any change after the date hereof in
Applicable Law, or in the interpretation or administration thereof (including,
without limitation, any request, guideline or policy not having the force of
law) by any Governmental Authority charged with the administration or
interpretation thereof, or (ii) compliance by any Revolving Issuing Lender or
any Revolving Lender with any direction, request or requirement (whether or not
having the force of law) issued after the date hereof by any



--------------------------------------------------------------------------------



 



40

Governmental Authority or monetary authority (including any change whether or
not proposed or published prior to the date hereof), including, without
limitation, Regulation D of the Board:
     (A) any Revolving Issuing Lender or any Revolving Lender shall be subject
to any tax, levy, charge or withholding of any nature (other than withholding
tax imposed by the United States or any political subdivision or taxing
authority thereof or therein or any other tax, levy, charge or withholding
(i) that is measured with respect to the overall net income of such Revolving
Issuing Lender or such Lender (or is imposed in lieu of a tax on net income) or
of a Lending Office of such Revolving Issuing Lender or such Lender, and that is
imposed by the United States, or by the jurisdiction in which such Revolving
Issuing Lender or such Lender is incorporated, or in which such Lending Office
is located, managed or controlled or in which such Revolving Issuing Lender or
such Lender has its principal office (or any political subdivision or taxing
authority thereof or therein) or (ii) that is imposed solely by reason of such
Revolving Issuing Lender or such Lender failing to make a declaration of, or
otherwise to establish, non-residence, or to make any other claim for exemption,
or otherwise to comply with any certification, identification, information,
documentation or reporting requirements prescribed under the laws of the
relevant jurisdiction, in those cases where such Revolving Issuing Lender or
such Lender may properly make the declaration or claim or so establish
non-residence or otherwise comply) or to any variation thereof or to any penalty
with respect to the maintenance or fulfillment of its obligations under this
Section 2.24, whether directly or by such being imposed on or suffered by any
Revolving Issuing Lender or any Lender;
     (B) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Revolving Letter of Credit issued by any
Revolving Issuing Lender or participations therein purchased by any Revolving
Lender; or
     (C) there shall be imposed on any Revolving Issuing Lender or any Revolving
Lender any other condition regarding this Section 2.24, any Revolving Letter of
Credit or any participation therein;
and the result of the foregoing is directly or indirectly to increase the cost
to any Revolving Issuing Lender or any Revolving Lender of issuing, making or
maintaining any Revolving Letter of Credit or of purchasing or maintaining any
participation therein, or to reduce the amount receivable in respect thereof by
any Revolving Issuing Lender or any Revolving Lender, then and in any such case
such Revolving Issuing Lender or such Lender may, at any time, notify the
Borrower, and the Borrower or the applicable Subsidiary Borrower shall pay on
demand such amounts as such Revolving Issuing Lender or such Lender may specify
to be necessary to compensate such Revolving Issuing Lender or such Lender for
such additional cost or reduced receipt. The determination by any Revolving
Issuing Lender or any Revolving Lender, as the case may be, of any amount due
pursuant to this Section 2.24 as set forth in a certificate setting forth the
calculation thereof in reasonable detail shall, in the absence of manifest
error, be final, conclusive and binding on all of the parties hereto.
          (h) If at any time when an Event of Default shall have occurred and be
continuing, any Revolving Letters of Credit shall remain outstanding, then
either the applicable Revolving Issuing Lender(s) or the Required Lenders may,
at their option, require the Borrower or any applicable Subsidiary Borrower to
deposit cash or Cash Equivalents in a Cash Collateral Account in an amount equal
to the full



--------------------------------------------------------------------------------



 



41

amount of the Revolving L/C Exposure or to furnish other security acceptable to
the Administrative Agent and the applicable Revolving Issuing Lender(s). Any
amounts so delivered pursuant to the preceding sentence shall be applied to
reimburse the applicable Revolving Issuing Lender(s) for the amount of any
drawings honored under Revolving Letters of Credit issued by it; provided,
however, that if prior to the Termination Date, no Event of Default is then
continuing, the Administrative Agent shall return all of such collateral
relating to such deposit to the Borrower or such Subsidiary Borrower if
requested by it.
          (i) If, at any time, the Revolving L/C Exposure exceeds the Total
Revolving Commitment, then the Required Lenders may, at their option, require
the Borrower or any applicable Subsidiary Borrower to deposit cash or Cash
Equivalents in a Cash Collateral Account in an amount sufficient to eliminate
such excess or to furnish other security for such excess acceptable to the
Administrative Agent and the Revolving Issuing Lender(s). Any amounts so
delivered pursuant to the preceding sentence shall be applied to reimburse the
applicable Revolving Issuing Lender(s) for the amount of any drawings honored
under Revolving Letters of Credit and to repay all funded participations therein
of Revolving Lenders; provided that if subsequent to any such deposit such
excess is reduced to an amount less than the portion of such deposited amounts
and no Default or Event of Default is then continuing, the Borrower or such
Subsidiary Borrower shall be entitled to receive such excess collateral if
requested by it.
          (j) Upon the request of the Administrative Agent, each Revolving
Issuing Lender shall furnish to the Administrative Agent copies of any Revolving
Letter of Credit issued by such Revolving Issuing Lender and such related
documentation as may be reasonably requested by the Administrative Agent.
          (k) Upon the Closing Date, all Existing Revolving Letters of Credit
shall be deemed to have ceased to be outstanding under the Existing Revolving
Credit Agreement and shall be deemed instead to have been issued under this
Agreement on the Closing Date and to be outstanding under this Agreement;
provided, however, that the foregoing shall not relieve the Borrower of any
liability it may have under or in respect of the Existing Revolving Letters of
Credit or modify or impair any rights of any other person under or in respect of
the Existing Revolving Letters of Credit.
          (l) The Borrower represents and warrants to the Administrative Agent,
the Revolving Issuing Lender(s) and the Lenders that Schedule 2.24(l) to this
Agreement sets forth a true and complete listing of all Existing Revolving
Letters of Credit.
          Notwithstanding the termination of the Commitments and the payment of
the Loans, the obligations of the Borrower under this Section 2.24 shall remain
in full force and effect until the Administrative Agent, each Revolving Issuing
Lender and the Revolving Lenders shall have been irrevocably released from their
obligations with regard to any and all Revolving Letters of Credit.
     SECTION 2.25.    Canadian Letters of Credit.
          (a) (i) Upon the terms and subject to the conditions hereof, the
Canadian Revolving Lender agrees to issue Canadian Letters of Credit payable in
Canadian Dollars or Dollars from time to time after the Closing Date and prior
to the earlier of the Termination Date and the termination of the Canadian
Revolving Commitment, upon the request of the Canadian Subsidiary Borrower,
provided that (A) the Canadian Subsidiary Borrower shall not request that any
Canadian Letter of Credit be issued if, after giving effect thereto, the sum of
the then current Canadian L/C Exposure plus the aggregate principal Dollar
Equivalent Amount of the Canadian Revolving Loans then outstanding would exceed
the Canadian Revolving Commitment, (B) in no event shall the Canadian Revolving
Lender issue (x) any



--------------------------------------------------------------------------------



 



42

Canadian Letter of Credit having an expiration date later than five Business
Days before the Termination Date or (y) any Canadian Letter of Credit having an
expiration date more than one year after its date of issuance, provided,
further, that any Canadian Letter of Credit with a 365-day duration may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (x) above), and (C) the Canadian
Revolving Lender shall be prohibited from issuing or renewing Canadian Letters
of Credit hereunder upon the occurrence and during the continuance of a Default
or an Event of Default.
     (ii) Each Canadian Letter of Credit may, at the option of the Canadian
Revolving Lender, provide that the Canadian Revolving Lender may (but shall not
be required to) pay all or any part of the maximum amount which may at any time
be available for drawing thereunder to the beneficiary thereof upon the
occurrence of an Event of Default and the acceleration of the maturity of the
Canadian Revolving Loans, provided that, if payment is not then due to such
beneficiary, the Canadian Revolving Lender shall deposit the funds in question
in an account with the Canadian Revolving Lender to secure payment to such
beneficiary and any funds so deposited shall be paid to such beneficiary of such
Canadian Letter of Credit if conditions to such payment are satisfied (or, if
all Obligations shall have been paid in full in cash, to the Canadian Subsidiary
Borrower) if no payment to such beneficiary has been made and the final date
available for drawings under such Canadian Letter of Credit has passed. Each
payment or deposit of funds by the Canadian Revolving Lender as provided in this
paragraph shall be treated for all purposes of this Agreement as a drawing duly
honored by the Canadian Revolving Lender under the related Canadian Letter of
Credit.
             (b) Whenever the Canadian Subsidiary Borrower desires the issuance
of a Canadian Letter of Credit, it shall deliver to the Canadian Revolving
Lender and the Administrative Agent a written notice no later than 1:00 p.m.
(Toronto time) at least five Business Days prior to the proposed date of
issuance provided, however, that the Canadian Subsidiary Borrower and the
Canadian Revolving Lender may agree to a shorter time period. That notice shall
specify (i) the proposed date of issuance (which shall be a Business Day),
(ii) the face amount of such Canadian Letter of Credit, (iii) the expiration
date of such Canadian Letter of Credit and (iv) the name and address of the
beneficiary. Such notice shall be accompanied by a brief description of the
underlying transaction and upon the request of the Canadian Revolving Lender,
the Canadian Subsidiary Borrower shall provide additional details regarding the
underlying transaction. Concurrently with the giving of written notice of a
request for the issuance of a Canadian Letter of Credit, the Canadian Subsidiary
Borrower shall specify a precise description of the documents and the verbatim
text of any certificate to be presented by the beneficiary of such Canadian
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of such Canadian Letter of Credit, would require the Canadian Revolving
Lender to make payment under such Canadian Letter of Credit; provided that the
Canadian Revolving Lender, in its reasonable discretion, may require customary
changes in any such documents and certificates. Upon issuance of any Canadian
Letter of Credit, the Canadian Revolving Lender shall notify the Administrative
Agent of the issuance of such Canadian Letter of Credit.
             (c) The payment of drafts under any Canadian Letter of Credit shall
be made in accordance with the terms of such Canadian Letter of Credit and, in
that connection, the Canadian Revolving Lender shall be entitled to honor any
drafts and accept any documents presented to it by the beneficiary of such
Canadian Letter of Credit in accordance with the terms of such Canadian Letter
of Credit and believed by the Canadian Revolving Lender in good faith, and in
the absence of gross negligence or willful misconduct, to be genuine. The
Canadian Revolving Lender shall have no duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial



--------------------------------------------------------------------------------



 



43

practices, and in the absence of gross negligence or willful misconduct, that
the documents which are required to be presented before payment or acceptance of
a draft under any Canadian Letter of Credit have been delivered and that they
comply on their face with the requirements of that Canadian Letter of Credit.
The obligations of the Canadian Subsidiary Borrower under this Section 2.25
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Canadian Subsidiary Borrower may have or have had against the Canadian Revolving
Lender, any beneficiary of a Canadian Letter of Credit or any other Person.
          (d) If the Canadian Revolving Lender shall make payment on any draft
presented under a Canadian Letter of Credit, the Canadian Revolving Lender shall
give notice of such payment to the Administrative Agent.
          (e) In the case of any draft presented under a Canadian Letter of
Credit which is required to be paid at any time on or before the Termination
Date and provided that the conditions specified in Section 4.2 are then
satisfied, such payment shall constitute a Canadian Prime Rate Loan or Canadian
ABR Loan hereunder, and interest shall accrue from the date the Canadian
Revolving Lender makes payment of a draft under the Canadian Letter of Credit.
If any draft is presented under a Canadian Letter of Credit and (i) the
conditions specified in Section 4.2 are not satisfied or (ii) if the Revolving
Commitments have been terminated, then the Canadian Subsidiary Borrower will,
upon demand by the Canadian Revolving Lender, pay to it, in immediately
available funds, the full amount of such draft.
          (f) (i) The Canadian Subsidiary Borrower agrees to pay the following
amount to the Canadian Revolving Lender with respect to Canadian Letters of
Credit issued by it hereunder:
     (A) with respect to drawings made under any Canadian Letter of Credit,
interest, payable on demand, on the amount paid by the Canadian Revolving Lender
in respect of each such drawing from the date of the drawing to, but excluding,
the date such amount is reimbursed by the Borrower at a rate which is at all
times equal to 2% per annum in excess of the Canadian Prime Rate or Canadian
Alternate Base Rate, as applicable; provided that no such default interest shall
be payable if such reimbursement is made from the proceeds of Canadian Revolving
Loans pursuant to Section 2.25(e);
     (B) with respect to the issuance, amendment or transfer of each Canadian
Letter of Credit and each drawing made thereunder, documentary and processing
charges in accordance with the Canadian Revolving Lender’s standard schedule for
such charges in effect at the time of such issuance, amendment, transfer or
drawing, as the case may be; and
     (C) a fronting fee computed at the rate agreed to by the Borrower and the
Canadian Revolving Lender, on the daily average face amount of each outstanding
Canadian Letter of Credit issued by the Canadian Revolving Lender, such fee to
be due and payable in arrears on and through the last day of each fiscal quarter
of the Borrower, on the Termination Date and on the expiration of the last
outstanding Canadian Letter of Credit.
     (ii) The Canadian Subsidiary Borrower agrees to pay to the Canadian
Revolving Lender in respect of all Canadian Letters of Credit outstanding, a
commission on the maximum amount available from time to time to be drawn under
such outstanding Canadian Letters of Credit calculated at a rate per annum equal
to the applicable LIBOR Spread from time to time in effect hereunder on each
Canadian Letter of Credit. Such



--------------------------------------------------------------------------------



 



44

commission shall be payable in arrears on and through the last day of each
fiscal quarter of the Borrower and on the later of the Termination Date and the
expiration of the last outstanding Canadian Letter of Credit.
          (g) If by reason of (i) any change after the date hereof in Applicable
Law, or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation
thereof, or (ii) compliance by the Canadian Revolving Lender with any direction,
request or requirement (whether or not having the force of law) issued after the
date hereof by any Governmental Authority or monetary authority (including any
change whether or not proposed or published prior to the date hereof):
     (A) the Canadian Revolving Lender shall be subject to any tax, levy, charge
or withholding of any nature (other than withholding tax imposed by Canada or
any political subdivision or taxing authority thereof or therein or any other
tax, levy, charge or withholding (i) that is measured with respect to the
overall net income of the Canadian Revolving Lender (or is imposed in lieu of a
tax on net income) or of a Lending Office of the Canadian Revolving Lender, and
that is imposed by the jurisdiction in which the Canadian Revolving Lender is
incorporated, or in which such Lending Office is located, managed or controlled
or in which the Canadian Revolving Lender has its principal office (or any
political subdivision or taxing authority thereof or therein) or (ii) that is
imposed solely by reason of the Canadian Revolving Lender failing to make a
declaration of, or otherwise to establish, non-residence, or to make any other
claim for exemption, or otherwise to comply with any certification,
identification, information, documentation or reporting requirements prescribed
under the laws of the relevant jurisdiction, in those cases where the Canadian
Revolving Lender may properly make the declaration or claim or so establish
non-residence or otherwise comply) or to any variation thereof or to any penalty
with respect to the maintenance or fulfillment of its obligations under this
Section 2.25, whether directly or by such being imposed on or suffered by the
Canadian Revolving Lender;
     (B) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Canadian Letter of Credit issued by the
Canadian Revolving Lender; or
     (C) there shall be imposed on the Canadian Revolving Lender any other
condition regarding this Section 2.25, any Canadian Letter of Credit or any
participation therein;
and the result of the foregoing is directly or indirectly to increase the cost
to any Canadian Revolving Lender of issuing, making or maintaining any Canadian
Letter of Credit, or to reduce the amount receivable in respect thereof by the
Canadian Revolving Lender, then and in any such case the Canadian Revolving
Lender may, at any time, notify the Canadian Subsidiary Borrower, and the
Canadian Subsidiary Borrower shall pay on demand such amounts as the Canadian
Revolving Lender may specify to be necessary to compensate the Canadian
Revolving Lender for such additional cost or reduced receipt. The determination
by the Canadian Revolving Lender of any amount due pursuant to this Section 2.25
as set forth in a certificate setting forth the calculation thereof in
reasonable detail shall, in the absence of manifest error, be final, conclusive
and binding on all of the parties hereto.



--------------------------------------------------------------------------------



 



45

          (h) If at any time when an Event of Default shall have occurred and be
continuing, any Canadian Letters of Credit shall remain outstanding, then the
Canadian Revolving Lender may, at its sole option, require the Canadian
Subsidiary Borrower to deposit cash or Cash Equivalents in a Canadian Cash
Collateral Account in an amount equal to the full amount of the Canadian L/C
Exposure or to furnish other security acceptable to the Canadian Revolving
Lender. Any amounts so delivered pursuant to the preceding sentence shall be
applied to reimburse the Canadian Revolving Lender for the amount of any
drawings honored under Canadian Letters of Credit issued by it; provided,
however, that if prior to the Termination Date, no Event of Default is then
continuing, the Canadian Revolving Lender shall return all of such collateral
relating to such deposit to the Canadian Subsidiary Borrower if requested by it.
          (i) If, at any time, the Dollar Equivalent Amount of the Canadian L/C
Exposure exceeds the Canadian Revolving Commitment, then the Canadian Revolving
Lender may, at its option, require the Canadian Subsidiary Borrower to deposit
cash or Cash Equivalents in a Canadian Cash Collateral Account in an amount
sufficient to eliminate such excess or to furnish other security for such excess
acceptable to the Canadian Revolving Lender. Any amounts so delivered pursuant
to the preceding sentence shall be applied to reimburse the Canadian Revolving
Lender for the amount of any drawings honored under Canadian Letters of Credit;
provided that if subsequent to any such deposit such excess is reduced to an
amount less than the portion of such deposited amounts and no Default or Event
of Default is then continuing, the Canadian Subsidiary Borrower shall be
entitled to receive such excess collateral if requested by it.
          (j) Upon the request of the Administrative Agent, the Canadian
Revolving Lender shall furnish to the Administrative Agent copies of any
Canadian Letter of Credit issued by the Canadian Revolving Lender and such
related documentation as may be reasonably requested by the Administrative
Agent.
          (k) Upon the Closing Date, all Existing Canadian Letters of Credit
shall be deemed to have ceased to be outstanding under the Existing Canadian
Credit Agreement and shall be deemed instead to have been issued under this
Agreement on the Closing Date and to be outstanding under this Agreement;
provided, however, that the foregoing shall not relieve the Canadian Subsidiary
Borrower of any liability it may have under or in respect of the Existing
Canadian Letters of Credit or modify or impair any rights of any other person
under or in respect of the Existing Canadian Letters of Credit.
          (l) The Borrower represents and warrants to the Administrative Agent
and the Canadian Revolving Lender that Schedule 2.25(l) to this Agreement sets
forth a true and complete listing of all Existing Canadian Letters of Credit.
          Notwithstanding the termination of the Commitments and the payment of
the Loans, the obligations of the Borrower under this Section 2.25 shall remain
in full force and effect until the Canadian Revolving Lender shall have been
irrevocably released from its obligations with regard to any and all Canadian
Letters of Credit.
          SECTION 2.26.    Canadian Bankers’ Acceptances.
          (a) Subject to the terms and conditions of this Agreement, the
Canadian Subsidiary Borrower may present drafts for acceptance and purchase as
Canadian B/As by the Canadian Revolving Lender.
          (b) No Contract Period with respect to a Canadian B/A shall extend
beyond the Termination Date.



--------------------------------------------------------------------------------



 



46

          (c) To facilitate extensions of credit under the Canadian Revolving
Commitment by way of Canadian B/As, the Canadian Subsidiary Borrower hereby
appoints the Canadian Revolving Lender as its attorney to sign and endorse on
its behalf, in writing or by facsimile or mechanical signature as and when
deemed necessary by the Canadian Revolving Lender, blank forms of Canadian B/As.
In this respect, it is the Canadian Revolving Lender’s responsibility to
maintain an adequate supply of blank forms of Canadian B/As for acceptance under
this Agreement. The Canadian Subsidiary Borrower recognizes and agrees that all
Canadian B/As signed and/or endorsed on their behalf by the Canadian Revolving
Lender shall bind the Canadian Subsidiary Borrower as fully and effectually as
if signed in the handwriting of and duly issued by the proper signing officers
of the Canadian Subsidiary Borrower. The Canadian Revolving Lender is hereby
authorized to issue such Canadian B/As endorsed in blank in such face amounts as
may be determined by the Canadian Revolving Lender; provided that the aggregate
amount thereof is equal to the aggregate amount of Canadian B/As required to be
accepted and purchased by the Canadian Revolving Lender. The Canadian Revolving
Lender shall not be liable for any damage, loss or other claim arising by reason
of any loss or improper use of any such instrument except the gross negligence
or willful misconduct of the Canadian Revolving Lender or its officers,
employees, agents or representatives. The Canadian Revolving Lender shall
maintain a record with respect to Canadian B/As (a) voided by it for any reason,
(b) accepted and purchased by it hereunder and (c) cancelled at their respective
maturities. The Canadian Revolving Lender further agrees to retain such records
in the manner and for the statutory periods provided in the various provincial
or federal statutes and regulations which apply to the Canadian Revolving
Lender. The Canadian Revolving Lender agrees to provide such records to the
Canadian Subsidiary Borrower at the Canadian Subsidiary Borrower’s expense upon
request. On request by or on behalf of the Canadian Subsidiary Borrower, the
Canadian Revolving Lender shall cancel all forms of Canadian B/A which have been
pre-signed or pre-endorsed on behalf of the Canadian Subsidiary Borrower and
which are held by the Canadian Revolving Lender and are not required to be
issued in accordance with the Canadian Subsidiary Borrower’s irrevocable notice.
          (d) Drafts of the Canadian Subsidiary Borrower to be accepted as
Canadian B/As hereunder shall be signed as set forth in this Section 2.26.
Notwithstanding that any person whose signature appears on any Canadian B/A may
no longer be an authorized signatory for the Canadian Revolving Lender or the
Canadian Subsidiary Borrower at the date of issuance of a Canadian B/A, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and any such
Canadian B/A so signed shall be binding on the Canadian Subsidiary Borrower.
          (e) Any refinancing by way of a Canadian B/As shall be made in
accordance with Section 2.6 and Section 2.7.
          (f) Upon acceptance of a Canadian B/A by the Canadian Revolving
Lender, the Canadian Revolving Lender shall purchase, or arrange the purchase
of, such Canadian B/A from the Canadian Subsidiary Borrower at the Discount Rate
applicable to such Canadian B/A and provide the Discount Proceeds to the
Canadian Subsidiary Borrower. The Acceptance Fee payable by the Canadian
Subsidiary Borrower to the Canadian Revolving Lender under Section 2.10 in
respect of each Canadian B/A accepted by the Canadian Revolving Lender shall be
set off against the Discount Proceeds payable by the Canadian Revolving Lender
under this Section 2.26.
          (g) The Canadian Revolving Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all Canadian B/As
accepted and purchased by it.
          (h) The Canadian Subsidiary Borrower waives presentment for payment
and any other defense to payment of any amounts due to the Canadian Revolving
Lender in respect of a Canadian B/A accepted and purchased by it pursuant to
this Agreement which might exist solely by reason of such



--------------------------------------------------------------------------------



 



47

Canadian B/A being held, at the maturity thereof, by the Canadian Revolving
Lender in its own right and the Canadian Subsidiary Borrower agrees not to claim
any days of grace if the Canadian Revolving Lender as holder sues the Canadian
Subsidiary Borrower on the Canadian B/A for payment of the amount payable by the
Canadian Subsidiary Borrower thereunder. On the specified maturity date of a
Canadian B/A, or such earlier date as may be required or permitted pursuant to
the provisions of this Agreement, the Canadian Subsidiary Borrower shall pay the
Canadian Revolving Lender the full face amount of such Canadian B/A and after
such payment, the Canadian Subsidiary Borrower shall have no further liability
in respect of such Canadian B/A and the Canadian Revolving Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such Canadian B/A.
          (i) If at any time when an Event of Default shall have occurred and be
continuing, any Canadian B/As shall remain outstanding, then the Canadian
Revolving Lender may, at its sole option, require the Canadian Subsidiary
Borrower to deposit cash or Cash Equivalents in a Canadian Cash Collateral
Account in an amount equal to the aggregate amount of the full face amount of
all outstanding Canadian B/As; provided, however, that if prior to the
Termination Date, no Event of Default is then continuing, the Canadian Revolving
Lender shall return all of such collateral relating to such deposit to the
Canadian Subsidiary Borrower if requested by it.
3. REPRESENTATIONS AND WARRANTIES OF BORROWER
          In order to induce the Lenders to enter into this Agreement and to
make the Loans and participate in the Letters of Credit provided for herein, the
Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and the making of the Loans and issuance of the
Letters of Credit:
     SECTION 3.1.    Corporate Existence and Power.
          The Borrower and its Subsidiaries have been duly organized and are
validly existing in good standing under the laws of their respective
jurisdictions of incorporation and are in good standing or have applied for
authority to operate as a foreign corporation in all jurisdictions where the
nature of their properties or business so requires it and where a failure to be
in good standing as a foreign corporation would have a Material Adverse Effect.
The Borrower has the corporate power to execute, deliver and perform its
obligations under this Agreement and the other Fundamental Documents and other
documents contemplated hereby and to borrow and obtain other extensions of
credit hereunder.
     SECTION 3.2.    Corporate Authority and No Violation.
          The execution, delivery and performance of this Agreement and the
other Fundamental Documents and the borrowings and making of other extensions of
credit hereunder (a) have been duly authorized by all necessary corporate action
on the part of the Borrower, (b) will not violate any provision of any
Applicable Law applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, or any material Contractual Obligation of the Borrower or any of
its Subsidiaries, (d) will not be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material indenture, agreement, bond, note or instrument and (e) will not result
in the creation or imposition of any Lien upon any property or assets of the
Borrower or any of its Subsidiaries other than pursuant to this Agreement or any
other Fundamental Document.



--------------------------------------------------------------------------------



 



48

     SECTION 3.3.    Governmental and Other Approval and Consents.
          No action, consent or approval of, or registration or filing with, or
any other action by, any governmental agency, bureau, commission or court is
required in connection with the execution, delivery and performance (including
the borrowings and making of other extensions of credit hereunder) by the
Borrower of this Agreement or the other Fundamental Documents.
     SECTION 3.4.    Financial Statements of Borrower.
          The (a) audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries as of December 31, 2003 and December 31, 2004, and
(b) unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of September, 30 2005, in each case, together with the related
unaudited statements of income, shareholders’ equity and cash flows for the
nine-month period then ended fairly present the financial position of the
Borrower and its Consolidated Subsidiaries as at the dates indicated and the
results of operations and cash flows for the periods indicated in conformity
with GAAP subject to normal year-end adjustments in the case of such quarterly
financial statements.
     SECTION 3.5.    No Material Adverse Change.
          Except for the Disclosed Matters, since December 31, 2004 there has
been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Borrower and its Consolidated
Subsidiaries taken as a whole; provided that the foregoing representation is
made solely as of the Closing Date.
     SECTION 3.6.    Copyrights, Patents and Other Rights.
          Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.7.    Title to Properties.
          Each of the Borrower and its Material Subsidiaries will have at the
Closing Date good title or valid leasehold interests to each of the properties
and assets reflected on the balance sheets referred to in Section 3.4 (other
than properties or assets owned by Bishop’s Gate Residential Mortgage Trust),
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes, and all such properties and assets will be free and
clear of Liens, except Permitted Encumbrances.
     SECTION 3.8.    Litigation.
          There are no lawsuits or other proceedings pending (including, but not
limited to, matters relating to environmental liability), or, to the knowledge
of the Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which could reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
in default with respect to any order, writ, injunction, decree, rule or
regulation of any Governmental Authority, which default would have a Material
Adverse Effect.



--------------------------------------------------------------------------------



 



49

     SECTION 3.9.    Federal Reserve Regulations.
          Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, whether immediately, incidentally or
ultimately, for any purpose violative of or inconsistent with any of the
provisions of Regulation T, U or X of the Board.
     SECTION 3.10.    Investment Company Act, Public Utility Company Act.
          The Borrower is not, and will not during the term of this Agreement
be, (x) an “investment company”, within the meaning of the Investment Company
Act of 1940, as amended or (y) subject to regulation under the Public Utility
Holding Company Act of 1935 or the Federal Power Act.
     SECTION 3.11.    Enforceability.
          This Agreement and the other Fundamental Documents when executed will
constitute legal, valid and enforceable obligations (as applicable) of the
Borrower and any Subsidiary Borrower (subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity).
     SECTION 3.12.    Taxes.
          The Borrower and each of its Subsidiaries have filed or caused to be
filed all federal, provincial, state and local tax returns which are required to
be filed, and have paid or have caused to be paid all taxes as shown on said
returns or on any assessment received by them in writing, to the extent that
such taxes have become due, except (a) as permitted by Section 5.4 or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.13.    Compliance with ERISA.
          Each of the Borrower and its Subsidiaries is in compliance in all
material respects with the provisions of ERISA and the Code applicable to Plans,
and the regulations and published interpretations thereunder, if any, which are
applicable to it and the applicable laws, rules and regulations of any
jurisdiction applicable to Plans. Neither the Borrower nor any of its
Subsidiaries has, with respect to any Plan, engaged in a prohibited transaction
which would subject it to a material tax or penalty on prohibited transactions
imposed by ERISA or Section 4975 of the Code. No liability to the PBGC that is
material to the Borrower and its Subsidiaries taken as a whole has been, or to
the Borrower’s best knowledge is reasonably expected to be, incurred with
respect to the Plans and there has been no Reportable Event and no other event
or condition that presents a material risk of termination of a Plan by the PBGC.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. As of the Closing Date, neither the Borrower nor any of its
Subsidiaries contributes to a Multiemployer Plan, and has not incurred any
liability that would be material to the Borrower and its Subsidiaries taken as a
whole on account of a partial or complete withdrawal (as defined in
Sections 4203 and 4205 of ERISA, respectively) with respect to any Multiemployer
Plan.
     SECTION 3.14.    Disclosure.
     As of the Closing Date, neither this Agreement nor the Confidential
Information Memorandum, at the time it was furnished, contained any untrue
statement of a material fact or omitted to state a material fact, under the
circumstances under which it was made, necessary in order to make the statements
contained herein or therein not misleading. The Confidential Information
Memorandum



--------------------------------------------------------------------------------



 



50

contains certain projections relating to the Borrower and its Consolidated
Subsidiaries. Such projections are based on good faith estimates and assumptions
believed to be reasonable at the time made, provided, however, that the Borrower
makes no representation or warranty that such assumptions will prove in the
future to be accurate or that the Borrower and its Consolidated Subsidiaries
will achieve the financial results reflected in such projections. At the Closing
Date, there is no fact known to the Borrower which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.15.    Environmental Liabilities.
          Except with respect to any matters, that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
4. CONDITIONS OF LENDING
     SECTION 4.1.    Conditions Precedent to Effectiveness.
          The effectiveness of this Agreement is subject to the following
conditions precedent:
          (a) Loan Documents. The Administrative Agent shall have received this
Agreement and each of the other Fundamental Documents, each executed and
delivered by a duly authorized officer of the Borrower and the Canadian
Subsidiary Borrower.
          (b) Corporate Documents for the Borrower and the Canadian Subsidiary
Borrower. The Administrative Agent shall have received, with copies for each of
the Lenders, a certificate of the Secretary or Assistant Secretary of the
Borrower and the Canadian Subsidiary Borrower dated the date hereof and
certifying (A) that attached thereto is a true and complete copy of its
certificate of incorporation and by-laws as in effect on the date of such
certification; (B) that attached thereto is a true and complete copy of
resolutions adopted by its Board of Directors authorizing the borrowings and
other extensions of credit hereunder and the execution, delivery and performance
in accordance with their respective terms of this Agreement and any other
documents required or contemplated hereunder; and (C) as to the incumbency and
specimen signature of each of its officers executing this Agreement or any other
document delivered by it in connection herewith (such certificate to contain a
certification by another of its officers as to the incumbency and signature of
the officer signing the certificate referred to in this paragraph (b)).
          (c) Financial Statements. The Lenders shall have received the
(i) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of and for the fiscal years ended December 31, 2003
and December 31, 2004 (as modified and updated by the Disclosed Matters) and
(ii) unaudited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for the nine-month period ended September 30, 2005.
          (d) Opinions of Counsel. The Administrative Agent shall have received
the favorable written opinions, dated as of the date hereof and addressed to the
Administrative Agent and the Lenders, of (i) internal counsel of PHH
Corporation, (ii) Thacher, Proffitt & Wood LLP and Blake, Cassells & Graydon
LLP, substantially in the form of Exhibits A-1, A-2 and A-3 hereto respectively.



--------------------------------------------------------------------------------



 



51

          (e) Termination of Existing Revolving Credit Agreement. The
commitments of the lenders under the Existing Revolving Credit Agreement shall
have been terminated, no extensions of credit or interest thereon shall be
outstanding or other amounts be due and owing thereunder, and there shall not be
outstanding any Existing Revolving Letters of Credit except for those shown on
Schedule 2.24(l) hereto.
          (f) Termination of Existing Canadian Credit Agreement. The commitments
of the lenders under the Existing Canadian Credit Agreement shall have been
terminated, no extensions of credit or interest thereon shall be outstanding or
other amounts be due and owing thereunder, and there shall not be outstanding
any Existing Canadian Letters of Credit except for those shown on
Schedule 2.25(l) hereto.
          (g) No Material Adverse Change. The Administrative Agent shall be
satisfied that, except for the Disclosed Matters, no material adverse change
shall have occurred with respect to the business, assets, operations or
condition, financial or otherwise, of the Borrower and its Consolidated
Subsidiaries, taken as a whole, since December 31, 2004.
          (h) Payment of Fees. The Administrative Agent shall be satisfied that
all amounts payable to the Joint Lead Arrangers, the Administrative Agent and
the other Lenders pursuant hereto or with regard to the transactions
contemplated hereby have been or are simultaneously being paid.
          (i) Closing Date Payments. The Borrower and the Lenders shall have
made such payments among themselves on the Closing Date as directed by the
Administrative Agent with the result that, after giving effect thereto, the
outstanding Revolving Credit Loans, if any, shall be held by the Lenders pro
rata in accordance with their respective Commitments. The Borrower shall have
paid to the Administrative Agent, for the account of the respective lenders
under the Existing Revolving Credit Agreement, all unpaid fees and other amounts
accrued under the Existing Revolving Credit Agreement to the Closing Date.
          (j) Litigation. No litigation shall be pending or, to the Borrower’s
knowledge, threatened which would be likely to have a Material Adverse Effect,
or which could reasonably be expected to materially adversely affect the ability
of the Borrower to fulfill its obligations hereunder or to otherwise materially
impair the interests of the Lenders.
          (k) Officer’s Certificate. The Administrative Agent shall have
received a certificate of the chief executive officer or chief financial officer
or chief accounting officer of the Borrower certifying, as of the Closing Date,
compliance with the conditions set forth in paragraphs (b) and (c) of
Section 4.2.
     SECTION 4.2.    Conditions Precedent to Each Loan and Letter of Credit. The
obligation of the Lenders to make each Loan and of any Revolving Issuing Lender
or the Canadian Revolving Lender to issue or amend a Letter of Credit, including
the initial Loan hereunder, is subject to the following conditions precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit as required by Article 2 hereof.
          (b) Representations and Warranties. The representations and warranties
set forth in Article 3 (other than those set forth in Section 3.5, which shall
be deemed made only on the Closing Date) and in the other Fundamental Documents
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of a Letter of Credit hereunder (except to the extent
that such representations and warranties expressly relate to an earlier date)
with the same effect as if made on and



--------------------------------------------------------------------------------



 



52

as of such date; provided that this condition shall not apply to a Revolving
Credit Borrowing which is solely refinancing outstanding Revolving Credit Loans
and which, after giving effect thereto, has not increased the aggregate amount
of outstanding Revolving Credit Loans.
          (c) No Event of Default. On the date of each Borrowing or the issuance
or amendment of a Letter of Credit hereunder, the Borrower shall be in material
compliance with all of the terms and provisions set forth herein to be observed
or performed and no Event of Default or Default shall have occurred and be
continuing on such date or after giving effect to the Borrowing to be made on
such date; provided that this condition shall not apply to a Revolving Credit
Borrowing which is solely refinancing outstanding Revolving Credit Loans and
which, after giving effect thereto, has not increased the aggregate amount of
outstanding Revolving Credit Loans.
          (d) Each Loan and Letter of Credit for a Subsidiary Borrower. The
representations and warranties contained in Section 3.1, 3.2 and 3.3 as to any
Subsidiary Borrower to which a Loan is to be made or for whose account a Letter
of Credit is to be issued shall be true and correct in all material respects on
and as of the date of such Borrowing or issuance of a Letter of Credit
hereunder; provided, however, that this condition shall not apply to a Revolving
Credit Borrowing which is solely refinancing outstanding Revolving Credit Loans
and which, after giving effect thereto, has not increased the aggregate amount
of outstanding Revolving Credit Loans.
Each Borrowing or issuance or amendment of a Letter of Credit shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance or amendment of a Letter of Credit as to the matters specified in
paragraphs (b) and (c) of this Section.
5. AFFIRMATIVE COVENANTS
          For so long as the Commitments shall be in effect or any amount shall
remain outstanding or unpaid under this Agreement or there shall be any
outstanding L/C Exposure, the Borrower agrees that, unless the Required Lenders
shall otherwise consent in writing, it will, and will cause each of its
Subsidiaries to:
     SECTION 5.1.    Financial Statements, Reports, etc.
          Deliver to each Lender:
          (a) As soon as is practicable, but in any event within 100 days after
the end of each fiscal year of the Borrower, (i) either (A) consolidated
statements of income (or operations) and consolidated statements of cash flows
and changes in stockholders’ equity of the Borrower and its Consolidated
Subsidiaries for such year and the related consolidated balance sheets as at the
end of such year, or (B) the Form 10-K filed by the Borrower with the Securities
and Exchange Commission and (ii) if not included in such Form 10-K, an opinion
of independent certified public accountants of recognized national standing,
which opinion shall state that said consolidated financial statements fairly
present the consolidated financial position and results of operations of the
Borrower and its Consolidated Subsidiaries as at the end of, and for, such
fiscal year and that such financial statements were prepared in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods;
          (b) As soon as is practicable, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year, either
(i) the Form 10-Q filed by the Borrower with the Securities and Exchange
Commission or (ii) the unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries, as at the end of such fiscal quarter, and the
related unaudited statements of income and cash flows for such quarter and for
the period from the beginning of the then current fiscal





--------------------------------------------------------------------------------



 



53
year to the end of such fiscal quarter and the corresponding figures as of the
end of the preceding fiscal year, and for the corresponding period in the
preceding fiscal year, in each case, together with a certificate (substantially
in the form of Exhibit C) signed by the chief financial officer, the chief
accounting officer or a vice president responsible for financial administration
of the Borrower to the effect that such financial statements, while not examined
by independent public accountants, reflect, in his opinion and in the opinion of
the Borrower, all adjustments necessary to present fairly the financial position
of the Borrower and its Consolidated Subsidiaries, as the case may be, as at the
end of the fiscal quarter and the results of their operations for the quarter
then ended in conformity with GAAP consistently applied, subject only to
year-end and audit adjustments and to the absence of footnote disclosure;
          (c) Together with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of the chief financial
officer, chief accounting officer or a vice president responsible for financial
administration of the Borrower, substantially in the form of Exhibit C hereto
(i) stating whether or not the signer has knowledge of any Default or Event of
Default and, if so, specifying each such Default or Event of Default of which
the signer has knowledge and the nature thereof and (ii) demonstrating in
reasonable detail compliance with the provisions of Sections 6.6 and 6.7;
          (d) Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto; and
          (e) Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, prompt notice thereof and such other information as may
be reasonably available to it (without waiver of any applicable evidentiary
privilege) to enable the Lenders to evaluate such matters.
     SECTION 5.2. Corporate Existence; Compliance with Statutes.
          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its corporate existence, rights, licenses, permits
and franchises and comply, except where failure to comply, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, with all provisions of Applicable Law, and all applicable
restrictions imposed by any Governmental Authority, and all state and provincial
laws and regulations of similar import; provided that mergers, dissolutions and
liquidations permitted under Section 6.3 shall be permitted.
     SECTION 5.3. Insurance.
          Maintain with good and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent as such insurance is usually carried
by companies of established reputation and comparable size.
     SECTION 5.4. Taxes and Charges.



--------------------------------------------------------------------------------



 



54

          Duly pay and discharge, or cause to be paid and discharged, before the
same shall become delinquent, all federal, state or local taxes, assessments,
levies and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set aside on its books reserves (the presentation of which
is segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary by the Borrower in accordance with GAAP; and
provided, further, that the Borrower will pay all such taxes, assessments,
levies or other governmental charges forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor
(unless the same is fully bonded or otherwise effectively stayed).
     SECTION 5.5. ERISA Compliance and Reports.
          Furnish to the Administrative Agent (a) as soon as possible, and in
any event within 30 days after any executive officer (as defined in Regulation C
under the Securities Act of 1933, as amended) of the Borrower knows that (i) any
Reportable Event with respect to any Plan has occurred, a statement of the chief
financial officer of the Borrower, setting forth details as to such Reportable
Event and the action which it proposes to take with respect thereto, together
with a copy of the notice, if any, required to be filed by the Borrower or any
of its Subsidiaries of such Reportable Event with the PBGC or (ii) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard or an extension of any amortization period under Section 412 of
the Code with respect to a Plan, a Plan has been or is proposed to be terminated
in a “distress termination” (as defined in Section 4041(c) of ERISA),
proceedings have been instituted to terminate a Plan or a Multiemployer Plan, a
proceeding has been instituted to collect a delinquent contribution to a Plan or
a Multiemployer Plan, or either the Borrower or any of its Subsidiaries will
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062, 4063
or 4064 of ERISA or the withdrawal or partial withdrawal from a Multiemployer
Plan under Section 4201 or 4204 of ERISA, a statement of the chief financial
officer of the Borrower, setting forth details as to such event and the action
it proposes to take with respect thereto, (b) promptly upon the reasonable
request of the Administrative Agent, copies of each annual and other report with
respect to each Plan and (c) promptly after receipt thereof, a copy of any
notice the Borrower or any of its Subsidiaries may receive from the PBGC
relating to the PBGC’s intention to terminate any Plan or to appoint a trustee
to administer any Plan; provided that the Borrower shall not be required to
notify the Administrative Agent of the occurrence of any of the events set forth
in the preceding clauses (a) and (c) unless such event, individually or in the
aggregate, could reasonably be expected to result in a material liability to the
Borrower and its Subsidiaries taken as a whole. The Administrative Agent shall
provide any information delivered to it under this Section 5.5 to any Lender
upon such Lender’s request.
     SECTION 5.6.  Maintenance of and Access to Books and Records; Examinations.
          Maintain or cause to be maintained at all times true and complete
books and records of its financial operations (in accordance with GAAP) and
provide the Administrative Agent and its representatives reasonable access to
all such books and records and to any of their properties or assets during
regular business hours (provided that reasonable access to such books and
records and to any of the Borrower’s properties or assets shall be made
available to the Lenders if an Event of Default has occurred and is continuing),
in order that the Administrative Agent may make such audits and examinations and
make abstracts from such books, accounts and records and may discuss the
affairs, finances and accounts with, and be advised as to the same by, officers
and independent accountants, all as



--------------------------------------------------------------------------------



 



55

the Administrative Agent may deem appropriate for the purpose of verifying the
various reports delivered pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement.
     SECTION 5.7. Maintenance of Properties.
          Keep its properties which are material to its business in good repair,
working order and condition consistent with companies of established reputation
and comparable size.
6. NEGATIVE COVENANTS
          For so long as the Commitments shall be in effect or any amount shall
remain outstanding or unpaid under this Agreement or there shall be any
outstanding L/C Exposure, unless the Required Lenders shall otherwise consent in
writing, the Borrower agrees that it will not, nor will it permit any of its
Subsidiaries to, directly or indirectly:
     SECTION 6.1. Limitation on Material Subsidiary Indebtedness.
          Incur, assume or suffer to exist any Indebtedness of any Material
Subsidiary which principally transacts business in the United States, except:
          (a) Indebtedness in existence on the date hereof, or required to be
incurred pursuant to a contractual obligation in existence on the date hereof,
which in either case (to the extent not otherwise permitted by paragraphs
(b)-(i) of this Section 6.1), is listed on Schedule 6.1 hereto, but not any
extensions or renewals thereof, unless effected on substantially the same terms
or on terms not more adverse to the Lenders;
          (b) purchase money Indebtedness (including Capital Leases) to the
extent permitted under Section 6.4(b);
          (c) Indebtedness owing by any Material Subsidiary to the Borrower or
any other Subsidiary;
          (d) Indebtedness of any Material Subsidiary of the Borrower issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to,
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$150,000,000;
          (e) any renewal, extension or modification of Indebtedness under
paragraph (d) above so long (i) as such renewal, extension or modification is
effected on substantially the same terms or on terms which, in the aggregate,
are not more adverse to the Lenders and (ii) the principal amount of such
Indebtedness is not increased;
          (f) other Indebtedness of any Material Subsidiary in an aggregate
principal amount which, when added to the aggregate outstanding principal amount
of Indebtedness permitted by paragraphs (d) and (e) above, does not exceed
$150,000,000;
          (g) Indebtedness of Special Purpose Vehicle Subsidiaries incurred to
finance investment in lease agreements and vehicles by such Subsidiaries, so
long as the lender (and any other party) in



--------------------------------------------------------------------------------



 



56

respect of such Indebtedness has recourse, if any, solely to the assets of such
Special Purpose Vehicle Subsidiary;
          (h) Indebtedness of any Asset Securitization Subsidiary incurred
solely to finance asset securitization transactions as long as (i) such
Indebtedness is unsecured or is secured solely as permitted by Section 6.4(n),
and (ii) the lender (and any other party) in respect of such Indebtedness has
recourse (other than customary limited recourse based on misrepresentations or
failure of such assets to meet customary eligibility criteria), if any, solely
to the assets securitized in the applicable asset securitization transaction
and, if such Asset Securitization Subsidiary is of the type described in clause
(i) of the definition of “Asset Securitization Subsidiary”, the capital stock of
such Asset Securitization Subsidiary;
          (i) Indebtedness (other than Indebtedness of Asset Securitization
Subsidiaries incurred to finance asset securitization transactions permitted by
this Agreement) consisting of the obligation to repurchase mortgages and related
assets or secured by mortgages and related assets in connection with other
mortgage warehouse financing arrangements, if the aggregate principal amount of
all such Indebtedness does not exceed $1,150,000,000;
          (j) Indebtedness incurred under the PHH Home Loans Credit Agreement,
in an aggregate principal amount not to exceed $300,000,000; and
          (k) Indebtedness of any Subsidiary Borrower incurred under this
Agreement.
     SECTION 6.2. Limitation on Transactions with Affiliates.
          Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate (other than the Borrower or a wholly-owned Subsidiary of the
Borrower) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.
     SECTION 6.3. Consolidation, Merger, Sale of Assets.
          (a) Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) in which the surviving entity becomes
a Material Subsidiary of the Borrower immediately upon the effectiveness of such
merger, consolidation, dissolution or liquidation or (iii) in connection with a
transaction permitted by Section 6.3(b); provided that immediately prior to and
on a Pro Forma Basis after giving effect to such transaction no Default or Event
of Default has occurred or is continuing.
          (b) Sell or otherwise dispose of (i) all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole or (ii) all or
substantially all of the assets of PHH Mortgage Corporation and its
Subsidiaries, taken as a whole; provided that it is understood for purposes of
clarity that this Section 6.3(b) shall not prohibit or limit in any respect
transactions in the ordinary course of business of the Borrower or any of its
Subsidiaries (including but not limited to asset securitization transactions or
similar transactions entered into in the ordinary course of business).
     SECTION 6.4. Limitations on Liens.



--------------------------------------------------------------------------------



 



57

          Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries which principally transact business in the United States, except:
          (a) deposits under worker’s compensation, unemployment insurance and
social security laws or to secure statutory obligations or surety or appeal
bonds or performance or other similar bonds in the ordinary course of business,
or statutory Liens of landlords, carriers, warehousemen, mechanics and
materialmen and other similar Liens, in respect of liabilities which are not yet
due or which are being contested in good faith, Liens for taxes not yet due and
payable, and Liens for taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);
          (b) purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
          (c) Liens upon real and/or personal property, which property was
acquired after the Closing Date (by purchase, construction or otherwise) by the
Borrower or any of its Material Subsidiaries, each of which Liens existed on
such property before the time of its acquisition and was not created in
anticipation thereof; provided that no such Lien shall extend to or cover any
property of the Borrower or such Material Subsidiary other than the respective
property so acquired and improvements thereon;
          (d) Liens arising out of attachments, judgments or awards as to which
an appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings
(i) shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (ii) in any event shall be promptly fully bonded or otherwise
effectively stayed);
          (e) Liens created under any Fundamental Document as contemplated by
this Agreement;
          (f) Liens securing Indebtedness of any Material Subsidiary to the
Borrower;
          (g) Liens covering only the property or assets of any Special Purpose
Vehicle Subsidiary and securing only such Indebtedness of such Special Purpose
Vehicle Subsidiary as is permitted under Section 6.1(g) hereof;
          (h) other Liens incidental to the conduct of its business or the
ownership of its property and other assets, which do not secure any Indebtedness
and did not otherwise arise in connection with the borrowing of money or the
obtaining of advances or credit and which do not, in the aggregate, materially
detract from the value of its property or other assets or materially impair the
use thereof in the operation of its business;
          (i) to the extent not otherwise permitted by this Section 6.4, Liens
existing on the Closing Date listed on Schedule 6.4 hereto and any extensions or
renewals thereof;
          (j) Liens securing indebtedness in respect of one or more asset
securitization transactions, which indebtedness is not reported on a
consolidated balance sheet of the Borrower and its Subsidiaries, covering only
the assets securitized in the asset securitization transaction financed by such



--------------------------------------------------------------------------------



 



58

indebtedness and the capital stock of any special purpose vehicle the sole
purpose of which is to effectuate such asset securitization transaction;
          (k) other Liens securing obligations having an aggregate principal
amount not to exceed $150,000,000;
          (l) Liens securing Indebtedness permitted by Section 6.1(j);
          (m) Liens on cash of Atrium Insurance Corporation in connection with
its reinsurance business;
          (n) Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary; and
          (o) Liens on mortgages and related assets securing obligations to the
extent such obligations are permitted by Section 6.1(i).
     SECTION 6.5. Sale and Leaseback.
          Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) the LEAF Trust Transaction;
and (b) without limiting the foregoing clause (a), any sale-leaseback
transaction entered into in connection with an asset securitization transaction
the indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(k) or 6.4(n).
     SECTION 6.6. Consolidated Net Worth.
          Permit Consolidated Net Worth on the last day of any fiscal quarter to
be less than the sum of (i) $1,000,000,000 plus (ii) 25% of Consolidated Net
Income, if positive, for each fiscal quarter ended after December 31, 2004.
     SECTION 6.7. Ratio of Indebtedness To Tangible Net Worth.
          Permit, at any time, the ratio of Indebtedness of the Borrower and its
Subsidiaries to Tangible Net Worth to exceed 10.0 to 1.0.
     SECTION 6.8.    Accounting Practices.
          Establish a fiscal year ending on other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP.
     SECTION 6.9.    Restrictions Affecting Subsidiaries.



--------------------------------------------------------------------------------



 



59

          Enter into, or suffer to exist, any Contractual Obligation with any
Person, which prohibits or limits the ability of any Material Subsidiary (other
than Special Purpose Vehicle Subsidiaries and Asset Securitization Subsidiaries)
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any other Subsidiary, (b) make loans or advances to the Borrower
or any other Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any other Subsidiary; provided, however, that this Section 6.9 shall
not apply to (A) any tangible net worth requirements and/or restrictions
applicable to PHH Home Loans, LLC, pursuant to the PHH Home Loans Credit
Agreement or (B) any restrictions imposed by Applicable Law, including, without
limitation, any Applicable Law restricting payment of dividends or other
distributions by Atrium Insurance Corporation.
7. EVENTS OF DEFAULT
          In the case of the happening and during the continuance of any of the
following events (herein called “Events of Default”):
          (a) any representation or warranty made or deemed made by the Borrower
or any Subsidiary Borrower in this Agreement or any other Fundamental Document
or in connection with this Agreement or the Borrowings (or other extensions of
credit) hereunder, or any statement or representation made in any report,
financial statement, certificate or other document furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered;
          (b) default shall be made in the payment of any principal of (or
Letter of Credit reimbursement obligations) or interest on any Loan or of any
fees or other amounts payable by the Borrower or any Subsidiary Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and in the case of payments of interest, such default
shall continue unremedied for five Business Days, and in the case of payments
other than of any principal amount of or interest on any Loan, such default
shall continue unremedied for five Business Days after receipt by the Borrower
or any Subsidiary Borrower of an invoice therefor;
          (c) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(c) (with respect to
notice of Default or Events of Default) or Article 6;
          (d) default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any other Fundamental
Document and such default shall continue unremedied for thirty (30) days after
the Borrower obtains knowledge of such occurrence;
          (e) (i) default in payment shall be made with respect to any
Indebtedness or Interest Rate Protection Agreements of the Borrower or any of
its Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness exceeds $25,000,000 (or its equivalent thereof in
any other currency) in the aggregate; or (ii) default in payment or performance
shall be made with respect to any Indebtedness or Interest Rate Protection
Agreements of the Borrower or any of its Subsidiaries (other than Securitization
Indebtedness) where the amount or amounts of such Indebtedness or Interest Rate
Protection Agreements exceeds $25,000,000 (or its equivalent thereof in any
other currency) in the aggregate, if the effect of such default is to result in
the acceleration of the maturity of such Indebtedness or Interest Rate
Protection Agreement; or (iii) any other circumstance shall arise (other than
the mere passage of time) by reason of which the Borrower or any Subsidiary of
the Borrower is required to



--------------------------------------------------------------------------------



 



60

redeem or repurchase, or offer to holders the opportunity to have redeemed or
repurchased, any such Indebtedness or Interest Rate Protection Agreement (other
than Securitization Indebtedness) where the amount or amounts of such
Indebtedness or Interest Rate Protection Agreement exceeds $25,000,000 (or its
equivalent thereof in any other currency) in the aggregate; provided that clause
(iii) shall not apply to secured Indebtedness or Interest Rate Protection
Agreement that becomes due as a result of a voluntary sale of the property or
assets securing such Indebtedness or Interest Rate Protection Agreement or
Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Subsidiaries and provided, further, that clauses (ii) and (iii) shall
not apply to any Indebtedness or Interest Rate Protection Agreement of any
Subsidiary issued and outstanding prior to the date such Subsidiary became a
Subsidiary of the Borrower (other than Indebtedness or Interest Rate Protection
Agreement issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness or Interest Rate Protection Agreement which becomes operative as a
result of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries;
          (f) the Borrower or any of its Material Subsidiaries shall generally
not pay its debts as they become due or shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of creditors;
or the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or the Borrower or any Material Subsidiary thereof
shall take any action to authorize any of the foregoing;
          (g) any involuntary case, proceeding or other action against the
Borrower or any of its Material Subsidiaries shall be commenced seeking to have
an order for relief entered against it as debtor or to adjudicate it a bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action (i) results in the entry of any order for relief against it or
(ii) shall remain undismissed for a period of sixty (60) days;
          (h) the occurrence of a Change in Control;
          (i) final judgment(s) for the payment of money in excess of
$25,000,000 (or its equivalent thereof in any other currency) shall be rendered
against the Borrower or any of its Subsidiaries which within thirty (30) days
from the entry of such judgment shall not have been discharged or stayed pending
appeal or which shall not have been discharged within thirty (30) days from the
entry of a final order of affirmance on appeal; or
          (j) a Reportable Event relating to a failure to meet minimum funding
standards or an inability to pay benefits when due shall have occurred with
respect to any Plan under the control of the Borrower or any of its Subsidiaries
and shall not have been remedied within 45 days after the occurrence of such
Reportable Event, if the occurrence thereof could reasonably be expected to have
a Material Adverse Effect;



--------------------------------------------------------------------------------



 



61

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding; provided that, in the case of a
payment of principal (or Letter of Credit reimbursement obligations) default
pursuant to paragraph (b), the Administrative Agent, unless it is directed to do
so by the Required Lenders, will not take either or both of such actions for
three Business Days. If an Event of Default specified in paragraph (f) or
(g) above shall have occurred, the principal of and interest on the Loans and
all other amounts payable hereunder or thereunder shall thereupon and
concurrently become due and payable without presentment, demand, protest, notice
of acceleration, notice of intent to accelerate or other notice of any kind, all
of which are hereby expressly waived, anything in this Agreement to the contrary
notwithstanding and the Commitments of the Lenders shall thereupon forthwith
terminate.
8. THE ADMINISTRATIVE AGENT AND EACH REVOLVING ISSUING LENDER
     SECTION 8.1. Administration by Administrative Agent.
          The general administration of the Fundamental Documents and any other
documents contemplated by this Agreement shall be by the Administrative Agent or
its designees as provided for herein. Each of the Lenders hereby irrevocably
authorizes the Administrative Agent, at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Fundamental Documents and any other documents
contemplated by this Agreement as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents.
     SECTION 8.2.  Advances and Payments.
          (a) On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
applicable Lenders, the amount of the Loan to be made by it in accordance with
this Agreement. Each of the Lenders hereby authorizes and requests the
Administrative Agent to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, unless with respect to any Lender, such
Lender has theretofore specifically notified the Administrative Agent that such
Lender does not intend to fund that particular Loan. Each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent pursuant to
the immediately preceding sentence. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market (or such other equivalent
source of funds, as determined by the Administrative Agent, in respect of Loans
denominated in a currency other than Dollars) for the period until such Lender
makes such amount immediately available to the Administrative Agent.
Notwithstanding the preceding sentence, if such reimbursement is not made by the
second Business Day following the day on which the Administrative Agent shall
have made any such amount available on behalf of any Lender or such Lender has
indicated that it does not intend to reimburse the Administrative Agent, the
Borrower shall immediately pay such



--------------------------------------------------------------------------------



 



62

unreimbursed advance amount (plus any accrued, but unpaid interest at the rate
per annum equal to the interest rate applicable to such Loan) to the
Administrative Agent.
          (b) Any amounts received by the Administrative Agent in connection
with this Agreement or the Loans the application of which is not otherwise
provided for shall be applied, in accordance with each of the Lenders’ pro rata
interest therein, first, to pay accrued but unpaid Facility Fees and Utilization
Fees, second, to pay accrued but unpaid interest on the Loans, third, to pay the
principal balance outstanding on the Loans and fourth, to pay other amounts
payable to the Administrative Agent and/or the Lenders. All amounts to be paid
to any of the Lenders by the Administrative Agent shall be credited to the
applicable Lenders, after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.
     SECTION 8.3. Sharing of Setoffs and Cash Collateral.
          Each of the Revolving Lenders agrees that if it shall, through the
operation of Section 2.20, Section 2.24(h) or Section 2.24(i) or the exercise of
a right of banker’s lien, setoff or counterclaim against the Borrower,
including, but not limited to, a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Revolving Lender under any
applicable bankruptcy, insolvency or other similar law, or otherwise (other than
pursuant to Section 2.16(f)), obtain payment in respect of its Revolving Credit
Loans or participations in Revolving Letters of Credit as a result of which the
unpaid portion of its Revolving Credit Loans or Revolving L/C Exposure is
proportionately less than the unpaid portion of any of the other Revolving
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Revolving Lenders a participation in the
Revolving Credit Loans or Revolving L/C Exposure of such other Revolving
Lenders, so that the aggregate unpaid principal amount of each of the Revolving
Lenders’ Revolving Credit Loans and Revolving L/C Exposure and its participation
in Revolving Credit Loans and Revolving L/C Exposure of the other Revolving
Lenders shall be in the same proportion to the aggregate unpaid principal amount
of all Revolving Credit Loans and Revolving L/C Exposure then outstanding as the
principal amount of its Revolving Credit Loans and Revolving L/C Exposure prior
to the obtaining of such payment was to the principal amount of all Revolving
Credit Loans and Revolving L/C Exposure outstanding prior to the obtaining of
such payment and (b) such other adjustments shall be made from time to time as
shall be equitable to ensure that the Revolving Lenders share such payment pro
rata.
     SECTION 8.4. Notice to the Lenders.
          Upon receipt by the Administrative Agent from the Borrower of any
communication calling for an action on the part of the Lenders, or upon notice
to the Administrative Agent of any Event of Default, the Administrative Agent
will in turn immediately inform the other Lenders in writing (which shall
include telegraphic communications) of the nature of such communication or of
the Event of Default, as the case may be.
     SECTION 8.5.  Liability of the Administrative Agent and Each Revolving
Issuing Lender.
          (a) The Administrative Agent or any Revolving Issuing Lender, when
acting on behalf of the Lenders may execute any of its duties under this
Agreement by or through its officers, agents, or employees and neither the
Administrative Agent, the Revolving Issuing Lenders nor their respective
directors, officers, agents, or employees shall be liable to the Lenders or any
of them for any action taken or omitted to be taken in good faith, or be
responsible to the Lenders or to any of them for the



--------------------------------------------------------------------------------



 



63

consequences of any oversight or error of judgment, or for any loss, unless the
same shall happen through its gross negligence or willful misconduct. Neither
the Administrative Agent, the Revolving Issuing Lenders nor their respective
directors, officers, agents, and employees shall in any event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to instructions received by it from the Required Lenders or in reliance
upon the advice of counsel selected by it. Without limiting the foregoing,
neither the Administrative Agent, the Administrative Agent nor any of its
respective directors, officers, employees, or agents shall be responsible to any
of the Lenders for the due execution (other than its own), validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
statement, warranty, or representation made by any other Person in, or for the
perfection of any security interest contemplated by, this Agreement or any
related agreement, document or order or shall be required to ascertain or to
make any inquiry concerning the performance or observance by the Borrower of any
of the terms, conditions, covenants, or agreements of this Agreement or any
related agreement or document.
          (b) Neither the Administrative Agent, the Revolving Issuing Lenders,
nor any of their respective directors, officers, employees, or agents shall have
any responsibility to the Borrower on account of the failure or delay in
performance or breach by any of the Lenders or the Borrower of any of their
respective obligations under this Agreement or any related agreement or document
or in connection herewith or therewith.
          (c) The Administrative Agent and the Revolving Issuing Lenders, in
such capacities hereunder, shall be entitled to rely on any communication,
instrument, or document reasonably believed by it to be genuine or correct and
to have been signed or sent by a Person or Persons believed by it to be the
proper Person or Persons, and it shall be entitled to rely on advice of legal
counsel, independent public accountants, and other professional advisers and
experts selected by it.
     SECTION 8.6. Reimbursement and Indemnification.
          Each of the Lenders severally and not jointly agrees (i) to reimburse
the Administrative Agent and the Joint Lead Arrangers, in the amount of its
proportionate share, for any reasonable expenses and fees incurred for the
benefit of the Lenders under the Fundamental Documents, including, without
limitation, reasonable counsel fees and compensation of agents and employees
paid for services rendered on behalf of the Lenders, and any other reasonable
expense incurred in connection with the administration or enforcement thereof
not reimbursed by the Borrower or one of its Subsidiaries; and (ii) to indemnify
and hold harmless the Administrative Agent and the Joint Lead Arrangers and any
of their directors, officers, employees, or agents, on demand, in the amount of
its proportionate share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the Fundamental Documents or any action taken or omitted by it or any of them
under the Fundamental Documents to the extent not reimbursed by the Borrower or
one of its Subsidiaries (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification).
     SECTION 8.7. Rights of Administrative Agent.
          It is understood and agreed that JPMorgan Chase Bank shall have the
same rights and powers hereunder (including the right to give such instructions)
as the other Lenders and may exercise such rights and powers, as well as its
rights and powers under other agreements and instruments to which it is or may
be party, and engage in other transactions with the Borrower as though it were
not the Administrative Agent on behalf of the Lenders under this Agreement.



--------------------------------------------------------------------------------



 



64

     SECTION 8.8. Independent Investigation by Lenders.
          Each of the Lenders acknowledges that it has decided to enter into
this Agreement and to make the Loans and participate in the Letters of Credit
hereunder based on its own analysis of the transactions contemplated hereby and
of the creditworthiness of the Borrower and agrees that neither the
Administrative Agent nor any Revolving Issuing Lender shall bear responsibility
therefor.
     SECTION 8.9.  Notice of Transfer.
          The Administrative Agent and the Revolving Issuing Lenders may deem
and treat any Lender which is a party to this Agreement as the owners of such
Lender’s respective portions of the Loans and Letter of Credit reimbursement
rights for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.
     SECTION 8.10. Successor Administrative Agent.
          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent from among the Lenders, with the consent of the Borrower, which will not
be unreasonably withheld. If no successor Administrative Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which with the consent of the
Borrower, which will not be unreasonably withheld, shall be a commercial bank
organized or licensed under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     SECTION 8.11.  Resignation of a Revolving Issuing Lender.
          Any Revolving Issuing Lender may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, such
Revolving Issuing Lender shall be discharged from any duties and obligations
under this Agreement in its capacity as a Revolving Issuing Lender with regard
to Revolving Letters of Credit not yet issued. After any retiring Revolving
Issuing Lender’s resignation hereunder as a Revolving Issuing Lender, the
provisions of this Agreement shall continue to inure to its benefit as to any
outstanding Revolving Letters of Credit or otherwise with regard to outstanding
Revolving L/C Exposure and any actions taken or omitted to be taken by it while
it was a Revolving Issuing Lender under this Agreement.
     SECTION 8.12.  Syndication Agent and Co-Documentation Agents.
          The Syndication Agent and the Co-Documentation Agents shall not have
any duties or responsibility hereunder in their capacity as such.



--------------------------------------------------------------------------------



 



65

9. PARENT GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
     SECTION 9.1.  Guaranty.
          (a) The Borrower hereby unconditionally and irrevocably guaranties to
the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.
          (b) The Borrower further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent, any Revolving Issuing Lender or
any Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Subsidiary Borrower
Obligations and/or enforcing any rights with respect to, or collecting against,
any Subsidiary Borrower under this Parent Guaranty; provided, however, that the
Borrower shall not be liable for the fees and expenses of more than one separate
firm for the Lenders or any Revolving Issuing Lender (unless there shall exist
an actual conflict of interest among such Persons, and in such case, not more
than two separate firms) in connection with any one such action or any separate,
but substantially similar or related actions in the same jurisdiction, nor shall
the Borrower be liable for any settlement or proceeding effected without the
Borrower’s written consent. This Parent Guaranty shall remain in full force and
effect until the Subsidiary Borrower Obligations are paid in full and the
Commitments are terminated.
          (c) No payment or payments made by any Subsidiary Borrower or any
other Person or received or collected by the Administrative Agent or any Lender
from any Subsidiary Borrower or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Subsidiary Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower hereunder which shall, notwithstanding any such
payment or payments (other than payments made by the Borrower in respect of the
Subsidiary Borrower Obligations or payments received or collected from the
Borrower in respect of the Subsidiary Borrower Obligations), remain liable for
the Subsidiary Borrower Obligations until the Subsidiary Borrower Obligations
are paid in full and the Commitments are terminated.
          (d) The Borrower agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Parent Guaranty for
such purpose.
     SECTION 9.2.  No Subrogation.
          Notwithstanding any payment or payments made by the Borrower under
this Parent Guaranty, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guaranty
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower under this Parent Guaranty,
until all amounts owing to the Administrative Agent and the Lenders by the
Subsidiary Borrowers on account of the Subsidiary Borrower Obligations are paid
in full and the Commitments are terminated. If any amount shall be paid to the
Borrower on account of such subrogation rights at any time when all of the
Subsidiary Borrower Obligations shall not have been paid in full, such amount
shall be



--------------------------------------------------------------------------------



 



66

held by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent in the exact form
received by the Borrower (duly indorsed by the Borrower to the Administrative
Agent, if required), to be applied against the Subsidiary Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
     SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of
Rights.
          The Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower, and without notice to or
further assent by the Borrower, any demand for payment of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guaranty or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Borrower Obligations or for the Parent Guaranty under this Article 9
or any property subject thereto. When making any demand hereunder against the
Borrower, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on any Subsidiary Borrower, and any failure
by the Administrative Agent or any Lender to make any such demand or to collect
any payments from any Subsidiary Borrower or any release of any Subsidiary
Borrower shall not relieve the Borrower of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any Lender
against the Borrower. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
     SECTION 9.4. Parent Guaranty Absolute and Unconditional.
          The Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Subsidiary Borrower Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon this Parent
Guaranty or acceptance of the Parent Guaranty under this Article 9; the
Subsidiary Borrower Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the Parent Guaranty under this Article 9; and all
dealings between any Subsidiary Borrower and the Borrower, on the one hand, and
the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
Parent Guaranty under this Article 9. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Subsidiary Borrower or the Borrower with respect to the Subsidiary
Borrower Obligations. The Parent Guaranty under this Article 9 shall be
construed as a continuing, absolute and unconditional guaranty of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Borrower Obligations or any other collateral security therefor or
guaranty or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge



--------------------------------------------------------------------------------



 



67

of such Subsidiary Borrower or the Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of a Subsidiary
Borrower for its Subsidiary Borrower Obligations, or of the Borrower under the
Parent Guaranty under this Article 9, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against the Borrower, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against any Subsidiary Borrower
or any other Person or against any collateral security or guaranty for the
Subsidiary Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to pursue such other
rights or remedies or to collect any payments from any Subsidiary Borrower or
any such other Person or to realize upon any such collateral security or
guaranty or to exercise any such right of offset, or any release of any
Subsidiary Borrower or any such other Person or of any such collateral security,
guaranty or right of offset, shall not relieve the Borrower of any liability
under this Parent Guaranty, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the Borrower. The Parent Guaranty
under this Article 9 shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders, and their respective successors, indorsees, transferees
and assigns, until all the Subsidiary Borrower Obligations and the obligations
of the Borrower under the Parent Guaranty under this Article 9 shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement any
Subsidiary Borrower may be free from any Subsidiary Borrower Obligations.
     SECTION 9.5.  Reinstatement.
          The Parent Guaranty under this Article 9 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Subsidiary Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.
10. MISCELLANEOUS
     SECTION 10.1. Notices.
          (a) Notices and other communications provided for herein shall be in
writing and shall be delivered or mailed (or in the case of telegraphic
communication, if by telegram, delivered to the telegraph company and, if by
telex, telecopy, graphic scanning or other telegraphic communications equipment
of the sending party hereto, delivered by such equipment) addressed, (i) if to
the Administrative Agent or JPMorgan Chase Bank, N.A. to it at 1111 Fannin, 10th
floor, Houston, Texas 77002 (Telephone: (713) 750-2885; Telecopy:
(713) 750-2932), Attention: Leah Hughes, with a copy to Dakisha Allen, at 1111
Fannin, 10th floor, Houston, Texas 77002 (Telephone: (713) 750-3541; Telecopy:
(713) 750-2932), (ii) if to the Canadian Revolving Lender, to it at Attention:
John Hall, The Bank of Nova Scotia, WBO Loan Operations, 720 King Street West,
2nd floor, Toronto, Ontario M5V 2T3 (Telecopy: (416) 866-5991), with a copy to
the Administrative Agent, (iii) if to the Borrower or any Subsidiary Borrower,
to it at 3000 Leadenhall Road, Mount Laurel, New Jersey 08054, Attention:
Assistant Treasurer, with a copy to the General Counsel, or (iv) if to a Lender,
to it at its address set forth on Schedule 1.1A (or in its Assignment and
Acceptance or other agreement pursuant to which it became a Lender hereunder),
or such other address as such party may from time to time designate by giving
written notice to the Borrower, the Administrative Agent and the Revolving
Issuing Lender. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall



--------------------------------------------------------------------------------



 



68

be deemed to have been given on the fifth Business Day after the date when sent
by registered or certified mail, postage prepaid, return receipt requested, if
by mail, or when delivered to the telegraph company, charges prepaid, if by
telegram, or when receipt is acknowledged, if by any telecopier or telegraphic
communications equipment of the sender, in each case addressed to such party as
provided in this Section 10.1 or in accordance with the latest unrevoked written
direction from such party. Information required to be delivered hereunder may
also be delivered by electronic communication pursuant to procedures approved by
the Borrower and the Administrative Agent.
          (b) Notices and other communication to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
          All warranties, representations and covenants made by the Borrower or
any Subsidiary Borrower herein or in any certificate or other instrument
delivered by it or on its behalf in connection with this Agreement shall be
considered to have been relied upon by the Administrative Agent and the Lenders
and shall survive the making of the Loans and the issuance of Letters of Credit
herein contemplated regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitments have not been terminated. All statements
in any such certificate or other instrument shall constitute representations and
warranties by the Borrower or any Subsidiary Borrower making any such statement
hereunder.
     SECTION 10.3. Successors and Assigns; Syndications; Loan Sales;
Participations.
          (a) Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party (provided that neither the Borrower, nor any Subsidiary Borrower may
assign its respective rights hereunder without the prior written consent of all
the Lenders), and all covenants, promises and agreements by, or on behalf of,
the Borrower and any Subsidiary Borrower which are contained in this Agreement
shall inure to the benefit of the successors and assigns of the Lenders.
          (b) Each of the Lenders may (but only with the prior written consent
of the Administrative Agent, the Revolving Issuing Lenders (in respect of the
Revolving Commitments), the Canadian Issuing Lender (in respect of the Canadian
Revolving Commitment) and the Borrower, which consents shall not be unreasonably
withheld or delayed) assign to one or more banks or other financial institutions
either (i) all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments
and the same portion of the Loans at the time owing to it and the interests in
Letters of Credit held by it) (a “Ratable Assignment”) or (ii) all or a portion
of its rights and obligations under and in respect of (A) its Commitments under
this Agreement and the same portion of the Loans (other than Competitive Loans)
at the time owing to it or (B) the Competitive Loans at the time owing to it (a
“Non-Ratable Assignment”); provided that (1) each Non-Ratable Assignment shall
be of a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations in respect of the Loans and the Revolving Commitment (if
applicable) which are the subject of such assignment, (2) each Ratable
Assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement, (3) the amount



--------------------------------------------------------------------------------



 



69

of the Revolving Commitment or Competitive Loans, as the case may be, of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Lender) shall be in a minimum Dollar Equivalent Amount of $5,000,000 unless such
assignment is an assignment of all of the assigning Lender’s rights and
obligations under this Agreement or unless otherwise agreed by the Borrower and
the Administrative Agent, (4) any assignee or all or a portion of the Canadian
Commitment or of Canadian Revolving Loans shall be an Eligible Canadian
Revolving Bank and (5) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register (as defined below), an Assignment and Acceptance and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, and from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be not earlier than five Business
Days after the date of acceptance and recording by the Administrative Agent,
(x) the assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of the assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto, but shall
continue to be entitled to the indemnity and expense reimbursement provisions
for the period prior to such Assignment and Acceptance).
          (c) Notwithstanding the other provisions of this Section 10.3, each
Lender may at any time without the consent of the Borrower make an assignment of
all or any part of its interests, rights and obligations under this Agreement to
any Lender or Affiliate of a Lender or, if an Event of Default has occurred and
is continuing, any other assignee.
          (d) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement and any other Fundamental
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to
Sections 5.1(a) and 5.1(b) (or if none of such financial statements shall have
then been delivered, then copies of the financial statements referred to in
Section 3.4) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, the Administrative Agent, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Fundamental Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Agreement and will perform in accordance with
its terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------



 



70

          (e) The Administrative Agent, on behalf of the Borrower, shall
maintain at its address at which notices are to be given to it pursuant to
Section 10.1, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, and participations
in Letters of Credit of, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, any Subsidiary Borrower, the Administrative Agent, the
Revolving Issuing Lenders and the Lenders may treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Fundamental
Documents, notwithstanding any notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (f) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit B hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower.
          (g) Each of the Lenders may without the consent of the Borrower, any
Subsidiary Borrower, the Administrative Agent or any Revolving Issuing Lender
sell participations to one or more banks or other financial institutions (a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Revolving
Commitment and the Loans owing to it and the participations in Letters of Credit
held by it); provided that (i) any such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such participant shall not be granted any
voting rights under this Agreement, except with respect to matters requiring the
consent of each of the Lenders hereunder, (iii) any such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iv) the participating banks or other entities shall be entitled to
the cost protection provisions contained in Sections 2.15, 2.16 and 2.18 hereof
but a participant shall not be entitled to receive pursuant to such provisions
an amount larger than its share of the amount to which the Lender granting such
participation would have been entitled to receive, and (v) the Borrower, any
applicable Subsidiary Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
          (h) The Lenders may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.3, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower or any Subsidiary Borrower
furnished to the Administrative Agent or the Lenders by or on behalf of the
Borrower and such Subsidiary Borrower.
          (i) The Borrower and each Subsidiary Borrower consents that any Lender
may at any time and from time to time pledge, or otherwise grant a security
interest in, any Loan, including any such pledge or grant to any Federal Reserve
Bank, and this Section shall not apply to any such pledge or grant; provided
that no such pledge or grant shall release a Lender from any of its obligations
hereunder or substitute any such assignee for such Lender as a party hereto.
          (j) The Borrower and each Subsidiary Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue promissory notes evidencing
Loans made hereunder to any Lender requiring promissory notes to facilitate
transactions of the type described in paragraph (i) above.



--------------------------------------------------------------------------------



 



71

     SECTION 10.4.  Expenses; Documentary Taxes.
          Whether or not the transactions hereby contemplated shall be
consummated, the Borrower and each Subsidiary Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Lead Arranger in connection with the syndication, preparation, execution,
delivery and administration of this Agreement and the making of the Loans and
issuance and administration of the Letters of Credit, including but not limited
to the reasonable fees and disbursements of Simpson Thacher & Bartlett LLP,
counsel to the Administrative Agent, as well as all reasonable out-of-pocket
expenses incurred by the Lenders and the Administrative Agent in connection with
any restructuring or workout of this Agreement or the Letters of Credit or in
connection with the enforcement or protection of the rights of the Lenders and
the Administrative Agent in connection with this Agreement or the Letters of
Credit or any other Fundamental Document, and with respect to any action which
may be instituted by any Person against any Lender, any Revolving Issuing Lender
or the Administrative Agent in respect of the foregoing, or as a result of any
transaction, action or nonaction arising from the foregoing, including but not
limited to the fees and disbursements of any counsel for the Lenders or any
Revolving Issuing Lender. Such payments shall be made on the date of execution
of this Agreement and thereafter promptly on demand. The Borrower and each
Subsidiary Borrower agrees that it shall indemnify the Administrative Agent, the
Revolving Issuing Lenders and the Lenders from, and hold them harmless against,
any documentary taxes, assessments or charges made by any Governmental Authority
by reason of the execution and delivery of this Agreement or the issuance of any
Letters of Credit or any other Fundamental Document. The obligations of the
Borrower and each Subsidiary under this Section shall be joint and several
obligations and shall survive the termination of this Agreement and/or the
payment of the Loans and/or expiration of the Letters of Credit for two years.
     SECTION 10.5.  Indemnity.
          Further, by the execution hereof, the Borrower and each Subsidiary
Borrower agrees to indemnify and hold harmless the Agents, the Joint Lead
Arrangers, the Revolving Issuing Lenders and the Lenders and their respective
directors, officers, employees and agents (each, an “Indemnified Party”) from
and against any and all expenses (including reasonable fees and disbursements of
counsel), losses, claims, damages and liabilities arising out of any claim,
litigation, investigation or proceeding (regardless of whether any such
Indemnified Party is a party thereto) in any way relating to the transactions
contemplated hereby, but excluding therefrom all expenses, losses, claims,
damages, and liabilities to the extent arising out of or resulting from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, provided that neither the Borrower nor any Subsidiary Borrower
shall be liable for the fees and expenses of more than one separate firm for all
such Indemnified Parties (unless there shall exist an actual conflict of
interest among such Persons, and in such case, not more than two separate firms)
in connection with any one such action or any separate but substantially similar
or related actions in the same jurisdiction, nor shall the Borrower or any
Subsidiary Borrower be liable for any settlement of any proceeding effected
without the Borrower’s written consent, and provided, further, that this
Section 10.5 shall not be construed to expand the scope of the reimbursement
obligations specified in Section 10.4. The obligations of the Borrower and any
Subsidiary Borrower under this Section 10.5 shall be joint and several
obligations and shall survive the termination of this Agreement and/or payment
of the Loans and/or the expiration of the Letters of Credit.
     SECTION 10.6.  CHOICE OF LAW.
          THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW
YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO



--------------------------------------------------------------------------------



 



72

BE PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.
     SECTION 10.7.  No Waiver.
          No failure on the part of the Administrative Agent, any Revolving
Issuing Lender or any Lender to exercise, and no delay in exercising, any right,
power or remedy hereunder or with regard to the Letters of Credit shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
     SECTION 10.8. Extension of Maturity.
          Except as otherwise specifically provided in Article 7, should any
payment of principal of or interest on the Loans made hereunder or any other
amount due hereunder become due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day and,
in the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.
     SECTION 10.9.  Amendments, etc.
          (a) Except as set forth in Section 10.9(b), no modification, amendment
or waiver of any provision of this Agreement or any other Fundamental Document,
and no consent to any departure by the Borrower or any Subsidiary Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided that no such modification or amendment
shall without the written consent of each Lender affected thereby (x) increase
or extend the expiration date of the Revolving Commitment of a Lender or
postpone or waive any scheduled reduction in the Revolving Commitments,
(y) alter the stated maturity or principal amount of any installment of any
Loan, or due date of any Letter of Credit reimbursement obligation or decrease
the rate of interest payable thereon, or the rate at which the Facility Fees the
Utilization Fees or letter of credit fees are paid or (z) waive a default under
Section 7(b) with respect to a scheduled principal installment of any Loan or
payment of a Letter of Credit reimbursement obligation or scheduled payment of
interest or fees; provided further, that no such modification or amendment shall
without the written consent of all of the Lenders (i) amend or modify any
provision of this Agreement which provides for the unanimous consent or approval
of the Lenders, (ii) amend this Section 10.9 (except as provided in
Section 10.9(b)) or the definition of Required Lenders or Supermajority Lenders
or (iii) release the Borrower from its obligations under the Parent Guaranty. No
such amendment or modification may adversely affect the rights and obligations
of the Administrative Agent or any Revolving Issuing Lender hereunder without
its prior written consent. No such amendment or modification of the provisions
relating solely to the Canadian Revolving Commitment and the extensions of
credit thereunder shall be permitted without the prior written consent of the
Canadian Revolving Lender; provided that any such amendment or modification
shall be permitted upon the written consent of the Canadian Revolving Lender,
the Administrative Agent, the Borrower and the Canadian Subsidiary Borrower;
provided further, that any amendment or modification of this Agreement not
directly affecting the Canadian Revolving Lender, the Canadian Revolving
Commitment or the extensions or credit made thereunder shall be permitted
without regard to the percentage of the aggregate Commitments constituting the
Canadian Revolving Commitment or the extensions of credit outstanding
thereunder. No notice to or demand on the Borrower or any Subsidiary Borrower
shall entitle the Borrower or such Subsidiary Borrower to any other or further
notice or demand in the same, similar or other circumstances.



--------------------------------------------------------------------------------



 



73

          (b) This Agreement may be amended without consent of the Lenders, so
long as no Default or Event of Default shall have occurred and be continuing, as
follows:
     (i) This Agreement will be amended to designate any Subsidiary of the
Borrower as a Subsidiary Borrower upon (w) ten Business Days prior notice to the
Lenders (such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary), (x) the execution and delivery by the
Borrower, such Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit H (a “Joinder Agreement”), providing for
such Subsidiary to become a Subsidiary Borrower, (y) the agreement and
acknowledgment by the Borrower and each other Subsidiary Borrower that the
Parent Guaranty contained in Article 9 covers the Obligations of such Subsidiary
and (z) the delivery to the Administrative Agent of (1) corporate or other
applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary substantially
equivalent to comparable documents delivered on the Closing Date and (2) such
other documents with respect thereto as the Administrative Agent shall
reasonably request.
     (ii) This Agreement will be amended to remove any Subsidiary as a
Subsidiary Borrower upon execution and delivery by the Borrower to the
Administrative Agent of a written notification to such effect and repayment in
full of all Loans made to such Subsidiary Borrower, cash collateralization of
all reimbursement obligations in respect of any Letters of Credit issued for the
account of such Subsidiary Borrower and repayment in full of all other amounts
owing by such Subsidiary Borrower under this Agreement (it being agreed that any
such repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Parent Guaranty.
     (iii) As soon as practicable and in any event within five Business Days
after notice is given pursuant to Section 10(b)(i) designating a Subsidiary as a
Subsidiary Borrower hereunder that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that is prohibited by Applicable Law to make extensions of credit to such
Subsidiary Borrower (any such Lender, a “Protesting Lender”) shall so notify the
Administrative Agent and the Borrower. Upon receipt of such notice and prior to
the date that extensions of credit hereunder may be made to such Subsidiary, the
Borrower shall (A) arrange for an assignment of such Protesting Lender’s
Commitments and its interest in any extensions of credit outstanding thereunder
or (B) terminate the Commitments of such Protesting Lender; provided that (1) at
the request of the Borrower and at the Borrower’s sole expense, such Protesting
Lender shall use its commercially reasonable efforts to facilitate an assignment
pursuant to subparagraph (A) above and (2) in the event that such Protesting
Lender’s Commitments are assigned or terminated pursuant to this
Section 10.9(b)(iii), the Borrower shall pay, or shall cause any applicable
Subsidiary Borrower to pay, to such Protesting Lender on demand in immediately
available funds an amount equal to the principal amount of Loans and/or Letter
of Credit reimbursement obligations, accrued interest thereon, accrued fees and
all other amounts owed to it by the Borrower or any Subsidiary Borrower
hereunder; provided that in the case of an assignment pursuant to subparagraph
(A) above, the Borrower and any Subsidiary Borrower shall not be obligated to
pay to the Protesting Lender amounts in respect of the principal amount of Loans
or any Letter of Credit reimbursement obligations.



--------------------------------------------------------------------------------



 



74

     SECTION 10.10.  Severability.
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 10.11.  SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
          (a) THE BORROWER AND EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF BROUGHT BY THE ADMINISTRATIVE AGENT, A REVOLVING ISSUING LENDER OR
A LENDER. THE BORROWER AND EACH SUBSIDIARY BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT,
AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING
ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR
OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. THE BORROWER AND EACH SUBSIDIARY
BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN PURSUANT TO SECTION 10.1. THE BORROWER AND EACH
SUBSIDIARY BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO
SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE ADMINISTRATIVE
AGENT, EACH REVOLVING ISSUING LENDER AND THE LENDERS. FINAL JUDGMENT AGAINST THE
BORROWER AND EACH SUBSIDIARY BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT,
ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF
THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY,
OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED THAT THE
ADMINISTRATIVE AGENT OR A REVOLVING ISSUING LENDER OR A LENDER MAY AT ITS OPTION
BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST THE BORROWER AND
EACH SUBSIDIARY BORROWER OR ANY OF THEIR RESPECTIVE ASSETS IN ANY STATE OR
FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
BORROWER, ANY SUBSIDIARY BORROWER OR SUCH ASSETS MAY BE FOUND.
          (b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION,



--------------------------------------------------------------------------------



 



75

OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER
IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS
BEEN INFORMED THAT THE PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL
INDUCEMENT UPON WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY
IN ENTERING INTO THIS AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.11(b) WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.
     SECTION 10.12.  Headings.
          Section headings used herein are for convenience only and are not to
affect the construction of or be taken into consideration in interpreting this
Agreement.
     SECTION 10.13.  Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.
     SECTION 10.14.  Entire Agreement.
          This Agreement represents the entire agreement of the parties with
regard to the subject matter hereof and the terms of any letters and other
documentation entered into among the Borrower, the Canadian Subsidiary Borrower,
the Administrative Agent or any Lender (other than the provisions of the letter
agreements dated November 30, 2005, among the Borrower, the Agents and the Joint
Lead Arrangers, relating to fees and expenses and syndication issues) prior to
the execution of this Agreement which relate to Loans to be made or the Letters
of Credit to be issued hereunder shall be replaced by the terms of this
Agreement.
     SECTION 10.15.  Foreign Currency Judgments.
          (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in one currency into another currency,
the Borrower agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the relevant Lender (or agent
acting on its behalf) or the Administrative Agent could purchase the first
currency with such other currency for the first currency on the Business Day
immediately preceding the day on which final judgment is given.
          (b) The obligations of the Borrower in respect of any sum due
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
this Agreement (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by any Lender (or agent acting on
its behalf) (the “Applicable Creditor”) of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, provided,
that if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Applicable Creditor, the Applicable Creditor agrees to
remit such excess to the Borrower. The obligations of the Borrower contained in
this Section 10.15 shall survive the



--------------------------------------------------------------------------------



 



76

termination of this Agreement and the payment of all amounts owing hereunder.
Each Borrower shall repay each Loan made to it, and interest thereon, in the
Currency in which such Loan is denominated.
     SECTION 10.16.  Language.
          The parties hereto have agreed that this Agreement as well as any
document or instrument relating thereto be drawn up in English only.
     SECTION 10.17.  Confidentiality.
          Each of the Administrative Agent and the Lenders agrees to keep
confidential all non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Agreement that is designated by the Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any Lender, (b) to
any participant or assignee (each, a “Transferee”) of such Lender or prospective
Transferee which agrees to comply with the provisions of this Section, (c) to
any of its employees, directors, agents, attorneys, accountants and other
professional advisors, (d) upon the request or demand of any governmental or
regulatory authority having jurisdiction over it or its Affiliates, (e) in
response to any order of any court or other governmental authority or as may
otherwise be required pursuant to any requirement of law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) which has been publicly disclosed other than in breach of this
Section 10.17, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) in connection with the
exercise of any remedy hereunder or under any other Fundamental Document.
     SECTION 10.18.  USA PATRIOT Act.
          Each Lender hereby notifies the Borrower and each Subsidiary Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and any
Subsidiary Borrower which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower and/or such Subsidiary Borrower in accordance with the Act. The
Borrower and each Subsidiary Borrower shall promptly provide such information
upon request by any Lender. In connection therewith, each Lender hereby agrees
that the confidentiality provisions set forth in Section 10.17 shall apply to
any non-public information provided to it by the Borrower and its Subsidiaries
pursuant to this Section 10.18.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and the year first above written.

                  PHH CORPORATION  
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Address:
 
                Taxpayer ID:
 
                PHH VEHICLE MANAGEMENT SERVICES, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Address:
 
                Taxpayer ID:
 
                JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 
           
 
  By:        
 
           
 
      Title:    
 
      Name:    
 
                CITICORP USA, Inc.,
as Syndication Agent and as a Lender
 
           
 
  By:        
 
           
 
      Title:    
 
      Name:    
 
                THE BANK OF NOVA SCOTIA,
as a Co- Documentation Agent and as a Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Co- Documentation Agent and as a Lender
 
           
 
  By:        
 
           
 
      Title:    
 
      Name:    



--------------------------------------------------------------------------------



 



 

Signature Page to 2006
PHH Corporation Amended and Restated
Competitive Advance and Revolving Credit Agreement

            [INSERT LENDER NAME]
      By:           Name:           Title:        

 